Exhibit 10.13

Attached is the Amended and Restated Limited Liability Company Agreement of INK
Acquisition II LLC, dated as of October 27, 2011, made by and between CRE-INK
Member II, Inc. (“Cerberus”) and Chatham TRS Holding Inc. The joint venture
between affiliates of Cerberus and affiliates of Chatham Lodging Trust was
memorialized in seven (7) separate limited liability company agreements listed
below, each in substantially the same form as the attached agreement:

 

  •  

Second Amended and Restated Limited Liability Company Agreement of INK
Acquisition LLC, dated as of October 27, 2011, made by and between CRE-INK REIT
Member LLC and Chatham Lodging LP.

 

  •  

Amended and Restated Limited Liability Company Agreement of INK Acquisition II
LLC, dated as of October 27, 2011, made by and between CRE-INK Member II, Inc.
and Chatham TRS Holding Inc. (see attached).

 

  •  

Amended and Restated Limited Liability Company Agreement of INK Acquisition III
LLC, dated as of October 27, 2011, made by and between CRE-INK TRS Holding Inc.
and Chatham TRS Holding Inc.

 

  •  

Limited Liability Company Agreement of INK Acquisition IV LLC, dated as of
October 27, 2011, made by and between CRE-INK REIT Member IV LLC and Chatham
Lodging LP.

 

  •  

Limited Liability Company Agreement of INK Acquisition V LLC, dated as of
October 27, 2011, made by and between CRE-INK REIT Member V LLC and Chatham
Lodging LP.

 

  •  

Limited Liability Company Agreement of INK Acquisition VI LLC, dated as of
October 27, 2011, made by and between CRE-INK REIT Member VI LLC and Chatham
Lodging LP.

 

  •  

Limited Liability Company Agreement of INK Acquisition VII LLC, dated as of
October 27, 2011, made by and between CRE-INK REIT Member VII LLC and Chatham
Lodging LP.

Other than with respect to the parties thereto, the agreements listed above are
substantially identical to this exhibit and are not being filed as separate
exhibits pursuant to Rule 12b-31 promulgated under the Securities Exchange Act
of 1934, as amended.



--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

INK ACQUISITION II LLC

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page   ARTICLE I. GENERAL PROVISIONS; ORGANIZATION; STRUCTURE      1     
Section 1.1    Registered Office      1      Section 1.2    Place of Business;
Offices      2      Section 1.3    Purpose; Nature of Business Permitted;
Powers; Title to Property      2      Section 1.4    [Reserved]      2     
Section 1.5    Tax Classification; No State Law Partnership      2      Section
1.6    Definitions      3      Section 1.7    Certificates      24      Section
1.8    Term      25      Section 1.9    Amended Bid      25      Section 1.10   
Property Companies      25      Section 1.11    Liability of Members      26   
ARTICLE II. PERCENTAGE INTERESTS, CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS   
  28      Section 2.1    Percentage Interests      28      Section 2.2   
Capital Contributions      28      Section 2.3    Capital Accounts      30     
Section 2.4    Admission of New Members      31      Section 2.5    Interest   
  31      Section 2.6    Capital Withdrawal Rights, Interest and Priority     
31    ARTICLE III. MANAGEMENT OF THE COMPANY      31      Section 3.1    Company
Governance      31      Section 3.2    Authority, Duties and Obligations of the
Managing Member      33      Section 3.3    Managing Member Certifications     
37      Section 3.4    Officers      37      Section 3.5    Operating Budget and
Business Plan      39      Section 3.6    Voting Rights of Members      40     
Section 3.7    Buy/Sell      41    ARTICLE IV. GENERAL GOVERNANCE      45     
Section 4.1    Other Ventures      45      Section 4.2    Information      46   
  Section 4.3    Access      46      Section 4.4    Affiliate Transactions     
46    ARTICLE V. TRANSFERS OF INTERESTS      47      Section 5.1    Restrictions
on Transfer      47      Section 5.2    Non-Permitted Transfers      48   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page   ARTICLE VI. ALLOCATIONS      48      Section 6.1    General Rules   
  48      Section 6.2    Other Allocation Rules      49      Section 6.3    Tax
Allocations: Code Section 704(c)      49    ARTICLE VII. DISTRIBUTIONS AND
EXPENSES      50      Section 7.1    Distributions of Net Cash Flow      50     
Section 7.2    Amounts Withheld      52      Section 7.3    Expenses      52   
ARTICLE VIII. OTHER TAX MATTERS      52      Section 8.1    Tax Matters Member
     52      Section 8.2    Furnishing Information to Tax Matters Member      52
     Section 8.3    Tax Claims and Proceedings      53      Section 8.4    Books
and Records      53      Section 8.5    Survival      54    ARTICLE IX.
REPRESENTATIONS AND WARRANTIES; COVENANTS      54      Section 9.1   
Representations and Warranties of Members      54      Section 9.2    ERISA
Representation      56      Section 9.3    AML/OFAC Compliance      56     
Section 9.4    Survival      58    ARTICLE X. DISSOLUTION AND TERMINATION OF THE
COMPANY      58      Section 10.1    Dissolution      58      Section 10.2   
Continuation of Interest of Member’s Representative      58      Section 10.3   
Dissolution, Winding Up and Liquidation      59      Section 10.4    Member
Bankruptcy.      59    ARTICLE XI. INDEMNIFICATION AND CONTRIBUTION      59     
Section 11.1    Indemnity by the Company      59      Section 11.2   
Exculpation      60      Section 11.3    Expenses      60      Section 11.4   
Advance Payment of Expenses      60      Section 11.5    Beneficiaries      60
     Section 11.6    Indemnification Procedure for Third Party and Other Claims
     60      Section 11.7    Other Claims      61      Section 11.8   
Limitation on Damages      61    ARTICLE XII. MISCELLANEOUS PROVISIONS      62
     Section 12.1    Entire Agreement      62      Section 12.2    Amendments   
  62      Section 12.3    Applicable Law; Venue      62   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page     Section 12.4    Enforcement      62      Section 12.5    Headings
     62      Section 12.6    Severability      63      Section 12.7   
Counterparts      63      Section 12.8    Filings      63      Section 12.9   
Additional Documents      63      Section 12.10    Notices      63     
Section 12.11    Waiver of Right to Partition and Bill of Accounting      64   
  Section 12.12    Confidentiality; Press Releases      64      Section 12.13   
Uniform Commercial Code      65      Section 12.14    Binding Agreement      65
     Section 12.15    Waiver      65      Section 12.16    DISCLOSURES      65
  

 

iii



--------------------------------------------------------------------------------

THE TRANSFER OF THE LIMITED LIABILITY COMPANY INTERESTS DESCRIBED IN THIS
AGREEMENT IS RESTRICTED AS DESCRIBED HEREIN.

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

INK ACQUISITION II LLC,

a Delaware Limited Liability Company

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of INK Acquisition
II LLC, a Delaware limited liability company (the “Company”), is made effective
as of the Closing Date (as defined below) (this “Agreement”), by and between
CRE-Ink Member II Inc. (“Cerberus”) and Chatham TRS Holding Inc. (“Chatham”,
and, together with Cerberus and any other Person who becomes a member of the
Company from time to time in accordance with the provisions hereof, the
“Members”).

RECITALS:

1. A Certificate of Formation of the Company was filed with the Secretary of
State of the State of Delaware on May 4, 2011; and

2. Each of the Persons listed on Schedule A hereto has previously acquired a
percentage interest in the Company and entered into the Limited Liability
Company Agreement of the Company dated August 5, 2011 (the “Original
Agreement”).

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto amend and
restate the Original Agreement in its entirety and agree as follows:

ARTICLE I.

GENERAL PROVISIONS; ORGANIZATION; STRUCTURE

Section 1.1 Registered Office. The registered agent and office of the Company in
the State of Delaware shall be National Corporate Research, Ltd., 615 South
DuPont Highway, County of Kent, City of Dover, State of Delaware 19901. The
Managing Member, after giving notice to the other Members, may change the
registered office from one location to another in the State of Delaware.



--------------------------------------------------------------------------------

Section 1.2 Place of Business; Offices. The principal place of business of the
Company, where the books and records of the Company shall be kept, shall be c/o
Chatham TRS Holding Inc., 50 Cocoanut Row, Suite 200, Palm Beach, FL 33480. The
Company may, at any time, change the location of the principal office of the
Company or have one or more offices as may be established from time to time.

Section 1.3 Purpose; Nature of Business Permitted; Powers; Title to Property.

(a) The purpose to be conducted or promoted by the Company is to engage in the
following activities:

(i) to acquire, own, hold, manage, operate, lease, sell, transfer, service,
convey, safekeep, dispose of, pledge, assign, borrow money against, finance,
refinance or otherwise deal with the Business and the Properties and any portion
thereof with unrelated third parties or with affiliated entities;

(ii) to acquire, own, hold, sell, transfer, service, convey, safekeep, dispose
of, pledge, assign, borrow money against, finance, refinance or otherwise deal
with, publicly or privately issued securities and whether with unrelated third
parties or with affiliated entities, in each case in connection with the
Business and the Properties;

(iii) to own equity interests in other limited liability companies, partnerships
or other entities whose purposes are restricted to those set forth in clauses
(i) and (ii) above; and

(iv) to engage in any other lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of the State
of Delaware that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the above-mentioned purposes (including the
entering into of interest rate or basis swap, cap, floor or collar agreements,
or similar hedging transactions and referral, management, servicing and
administration agreements).

(b) The Company shall not engage in any other business or activity. Except as
otherwise provided in Section 1.10 hereof and except for contracts customarily
entered into by a property management agent on behalf of a hotel property owner,
all property acquired in connection with the business of the Company shall be
held by the Company in its own name, and all contracts and leases of real or
personal property by or to the Company shall be made in its own name.

(c) Title to assets of the Company, whether real, personal or mixed, tangible or
intangible, shall be deemed to be owned by the Company, and no Member,
individually or collectively, shall have any ownership interest in such assets
or any portion thereof.

Section 1.4 [Reserved]

Section 1.5 Tax Classification; No State Law Partnership. (a) The Members intend
that the Company shall be treated as a partnership for federal, state and local
tax purposes.

 

-2-



--------------------------------------------------------------------------------

Each Member and the Company agree to file all tax returns and otherwise take all
tax and financial reporting positions in a manner consistent with such
treatment. No provision of this Agreement shall be deemed or construed to
constitute the Company (including its subsidiaries) as a partnership (including
a limited partnership) or joint venture, or any Member as a partner of or with
any other Member for any purposes other than tax purposes.

(b) Chatham is a TRS of Chatham REIT. The Members intend that the Company shall
own the Properties in a manner that will not jeopardize the TRS status of
Chatham. Accordingly, the Company will either (i) engage Island Hospitality
Management or another entity that qualifies as an “eligible independent
contractor” under Code Section 856(d)(9) to operate the Properties on its behalf
or (ii) lease the Properties to the Property Leasecos and the Property Leasecos
will engage Island Hospitality Management or another entity that qualifies as an
“eligible independent contractor” under Code Section 856(d)(9) to operate the
Properties on their behalf.

Section 1.6 Definitions. Unless the context otherwise requires, the terms
defined in this Section 1.6 shall, for the purposes of this Agreement, have the
meanings herein specified (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).

“1933 Act” has the meaning set forth in Section 12.16.

“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations thereunder.

“Act” means the Delaware Limited Liability Company Act (as it may be amended
from time to time and any successor to such Act).

“Additional Capital Contribution” means any Capital Contribution made by a
Member pursuant to Section 2.2(b) hereof.

“Affiliate” means, with respect to a Person, another Person that directly or
indirectly controls, is controlled by or is under common control with such first
Person; provided, however, that for purposes only of the term “Permitted
Transferee”, the term “Affiliate” shall have the meaning ascribed to it therein.
For the avoidance of doubt, for purposes of this Agreement, including, without
limitation, the definition of “Permitted Transferee,” (i) an Affiliate of
Cerberus includes, without limitation, any entity or fund directly or indirectly
controlled by the Persons that, as of the date hereof, control Cerberus; and
(ii) an Affiliate of Chatham includes, without limitation, any entity or fund
directly or indirectly controlled by the Persons that control Chatham REIT, and
any successor to Chatham REIT, whether by merger, consolidation, sale of
substantially all of the assets or otherwise. Additionally, for the avoidance of
doubt, Island Hospitality Management shall not be considered to be an Affiliate
of Chatham REIT or Chatham.

“Affiliated Individual” means, with respect to a Person, any individual who is
an officer, director, shareholder, employee, partner or member of such Person or
an individual who is related by blood, marriage or adoption to any of the
foregoing.

 

-3-



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble.

“Allocation Schedule” has the meaning set forth in Section 5.1(c).

“Amended Bid” means collectively (i) the Innkeepers Binding Commitment
Agreement, and (ii) the Midland Amended and Restated Binding Commitment.

“Approved FATF Country” shall mean any country that is a member of the Financial
Action Task Force on Money Laundering, as such list may be amended, from time to
time, and as approved in this Agreement. As of the date of this Agreement, the
following countries are Approved FATF Country members: Argentina, Australia,
Austria, Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece,
Hong Kong, Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the
Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden,
Switzerland, Turkey, United Kingdom and the United States.

“Approved Severance Costs” means any severance payable to Chatham Company
Personnel to the extent such severance (i) for a senior Chatham Company Employee
does not exceed three (3) months of such employee’s monthly salary, (ii) for any
other Chatham Company Employee is determined by Chatham in accordance with such
employee’s position and seniority and does not exceed two (2) months of such
employee’s monthly salary or (iii) otherwise has been approved by Cerberus, the
Cerberus Ink I Member, the Cerberus Ink III Member, the Cerberus Ink IV Member,
the Cerberus Ink V Member, the Cerberus Ink VI Member or the Cerberus Ink VII
Member at the time of grant to the applicable Chatham Company Personnel.

“Asset” means an asset owned by the Company or its Subsidiaries.

“Bankruptcy” means, with respect to any Person, a “Voluntary Bankruptcy” or an
“Involuntary Bankruptcy”. A “Voluntary Bankruptcy” shall mean, with respect to
any Person, (a) an admission in writing by such Person of its inability to pay
its debts generally or a general assignment by such Person for the benefit of
creditors, (b) the filing of any petition or answer by such Person seeking to
adjudicate it bankrupt or insolvent or seeking for itself any liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of such Person or its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or seeking, consenting to or
acquiescing in the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for such Person or for
any substantial part of its property, or (c) corporate action taken by such
Person to authorize any of the actions set forth above. An “Involuntary
Bankruptcy” shall mean, with respect to any Person, without the consent or
acquiescence of such Person, the entering of an order for relief or approving a
petition for relief or reorganization or any other petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or other similar relief under any present or future bankruptcy, insolvency or
similar statute, law or regulation or the filing of any such petition against
such Person which order or petition shall not be dismissed within 90 days or,
without the consent or acquiescence of such Person, the entering of an order
appointing a trustee, custodian, receiver or liquidator of such Person or of all
or any substantial part of the property of such Person which order shall not be
dismissed within 90 days.

 

-4-



--------------------------------------------------------------------------------

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York.

“Business” means (a) the acquisition, ownership, lease and operation of certain
hotel properties as of the date hereof owned, leased and operated by Innkeepers
USA Trust and its subsidiaries, (b) the ownership, lease and operation of any
other Properties acquired by the Company in accordance with this Agreement, and
(c) any other business of the Company, directly or indirectly related,
incidental to or connected with the foregoing.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks in New York City are required or permitted by law to be closed.

“Business Plan” means the comprehensive strategic plan for the Company’s, Ink
I’s, Ink III’s, Ink IV’s, Ink V’s, Ink VI’s and Ink VII’s ownership, operation,
leasing, financing and sale of the Properties and the properties owned by Ink I,
Ink IV, Ink V, Ink VI and Ink VII, as in effect from time to time pursuant to
Section 3.5 hereof.

“Buy Notice” has the meaning set forth in Section 3.7.

“Buy/Sell Closing Date” has the meaning set forth in Section 3.7.

“Buy/Sell Notice” has the meaning set forth in Section 3.7.

“Buy/Sell Right” has the meaning set forth in Section 3.7.

“Capital Account” has the meaning set forth in Section 2.3(a).

“Capital Call” shall mean a written notice to the Members calling for a Capital
Contribution, which written notice shall include (a) the total amount of the
Capital Contribution then required, (b) a brief description of the expenditures
or obligations giving rise to the requirement for such Capital Contribution,
(c) each Member’s proportionate share of the total Capital Contribution as then
required by this Agreement, (d) the date by which each Member’s Capital
Contribution is required to be made, which date shall be thirty (30) days (or,
with respect to the Capital Call to fund the acquisition of the Properties
listed on Annex A hereto, ten (10) days) after such written notice has been
given or such other date as may be agreed to by the Members, and (e) the account
of the Company to which such Capital Contributions must be paid.

“Capital Contribution” means, with respect to any Member, the amount of money
contributed to the Company in exchange for a Percentage Interest in the Company,
including Initial Capital Contributions.

“Carveout Guarantor” has the meaning set forth in Section 1.11(c)(i).

 

-5-



--------------------------------------------------------------------------------

“Carveout Guaranty” means a guaranty of non-recourse carveouts, in form and
substance satisfactory to the applicable Lender and approved in advance in
writing by the Members, (including, without limitation, any such guaranty
required by Midland Loan Services in connection with the Midland Loan).

“Cerberus” has the meaning set forth in the Preamble.

“Cerberus Initial Members” means Cerberus and its Permitted Transferees.

“Cerberus Ink I Member” means CRE-Ink REIT Member LLC or its Permitted
Transferee(s) (for purposes of this definition, as defined in the Ink I LLC
Agreement).

“Cerberus Ink III Member” means CRE-Ink TRS Holding Inc. or its Permitted
Transferee(s) (for purposes of this definition, as defined in the Ink III LLC
Agreement).

“Cerberus Ink IV Member” means CRE-Ink REIT Member IV LLC or its Permitted
Transferee(s) (for purposes of this definition, as defined in the Ink IV LLC
Agreement).

“Cerberus Ink V Member” means CRE-Ink REIT Member V LLC or its Permitted
Transferee(s) (for purposes of this definition, as defined in the Ink V LLC
Agreement).

“Cerberus Ink VI Member” means CRE-Ink REIT Member VI LLC or its Permitted
Transferee(s) (for purposes of this definition, as defined in the Ink VI LLC
Agreement).

“Cerberus Ink VII Member” means CRE-Ink REIT Member VII LLC or its Permitted
Transferee(s) (for purposes of this definition, as defined in the Ink VII LLC
Agreement).

“Certificate of Formation” means the Certificate of Formation referred to in
Recital 1 and any and all amendments thereto and restatements thereof filed on
behalf of the Company with the office of the Secretary of State of the State of
Delaware pursuant to the Act.

“Chatham” has the meaning set forth in the Preamble.

“Chatham Cap” has the meaning set forth in Section 2.2(a).

“Chatham Company Personnel” means any personnel employed by Chatham (or one of
its Affiliates other than Ink I, Ink III, Ink IV, Ink V, Ink VI, Ink VII or the
Company) solely for the purpose of providing asset management services to the
Company, Ink I, Ink III, Ink IV, Ink V, Ink VI and/or Ink VII, the employment
generally of whom, including compensation and severance other than Approved
Severance Costs, if any, payable to such personnel, has been approved by
Cerberus, the Cerberus Ink I Member, the Cerberus Ink III Member, the Cerberus
Ink IV Member, the Cerberus Ink V Member, the Cerberus Ink VI Member or the
Cerberus Ink VII Member.

 

-6-



--------------------------------------------------------------------------------

“Chatham Initial Members” means Chatham and its Permitted Transferees.

“Chatham Ink I Member” means Chatham Lodging or its Permitted Transferee(s) (for
purposes of this definition, as defined in the Ink I LLC Agreement).

“Chatham Ink III Member” means Chatham in its capacity as a member or managing
member, as applicable, of Ink III, or its Permitted Transferee(s) (for purposes
of this definition, as defined in the Ink III LLC Agreement).

“Chatham Ink IV Member” means Chatham Lodging in its capacity as a member or
managing member, as applicable, of Ink IV, or its Permitted Transferee(s) (for
purposes of this definition, as defined in the Ink IV LLC Agreement).

“Chatham Ink V Member” means Chatham Lodging in its capacity as a member or
managing member, as applicable, of Ink V, or its Permitted Transferee(s) (for
purposes of this definition, as defined in the Ink V LLC Agreement).

“Chatham Ink VI Member” means Chatham Lodging in its capacity as a member or
managing member, as applicable, of Ink VI, or its Permitted Transferee(s) (for
purposes of this definition, as defined in the Ink VI LLC Agreement).

“Chatham Ink VII Member” means Chatham Lodging in its capacity as a member or
managing member, as applicable, of Ink VII, or its Permitted Transferee(s) (for
purposes of this definition, as defined in the Ink VII LLC Agreement).

“Chatham Lodging” means Chatham Lodging LP.

“Chatham REIT” means Chatham Lodging Trust, a Maryland real estate investment
trust.

“Close Associate” means a Person who is widely and publicly known (or is
actually known) to be a close associate of a Senior Foreign Political Figure.

“Closing Date” means the date upon which the transactions contemplated by the
Plan are consummated.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” has the meaning set forth in the Preamble.

“Contributing Members” has the meaning set forth in Section 2.2(d).

“Control” means, with respect to any Person, the power of another Person,
through ownership of equity, contract rights or otherwise, to direct the
management and policies of such Person, and “controlled” and “controlling” have
correlative meanings.

“Cure” means, with respect to any action or failure to act triggering a right to
Cure, that such action or failure to act, to the extent that it triggered the
right to Cure, has

 

-7-



--------------------------------------------------------------------------------

been discontinued, and all parties adversely affected by such action or failure
to act have been made whole in all material respects as if such action or
failure to act had not occurred.

“Debtors” means Innkeepers USA Trust and each of the other debtors and
debtors-in-possession in the Bankruptcy Court Chapter 11 Case No. 10-13800
(SCC).

“Depreciation” means, for each Fiscal Period, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Fiscal Period, except that if the Gross Asset Value
of such asset differs from its adjusted basis for federal income tax purposes at
the beginning of such Fiscal Period, Depreciation shall be an amount that bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Fiscal
Period bears to such beginning adjusted tax basis; provided, however, that if
the adjusted basis for federal income tax purposes of an asset at the beginning
of such Fiscal Period is zero, Depreciation shall be determined with reference
to such beginning Gross Asset Value using any reasonable method selected by the
Tax Matters Member.

“Election Notice” has the meaning set forth in Section 3.7(a)(i).

“Environmental Law” means all applicable laws, including, for this purpose, all
common law, governing public health or safety, workplace health or safety,
pollution or the protection of the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Expense Reimbursement” has the meaning set forth in Section 3.1(c).

“Failed Contribution” has the meaning set forth in Section 2.2(d).

“Family Member” means, with respect to any specified natural person, (a) any
parent, child, descendant or sibling of such natural person (including
relationships resulting from adoption) or (b) the spouse of such natural person
or of any person covered by clause (a).

“Fiscal Period” means (a) the period commencing on the Closing Date and ending
on December 31, 2011, (b) any subsequent 12-month period commencing on January 1
and ending on December 31 and (c) any portion of the period described in clauses
(a) and (b) of this sentence (i) for which the Company is required to allocate
Profits, Losses and other items of Company income, gain, loss or deduction
pursuant to Article VI and (ii) ending on the date of an adjustment to the Gross
Asset Value pursuant to clause (b) of the definition of “Gross Asset Value”.

 

-8-



--------------------------------------------------------------------------------

“Fiscal Year” means (a) the period commencing on the Closing Date and ending on
December 31, 2011, (b) any subsequent 12-month period commencing on January 1
and ending on December 31 and (c) the period commencing on the immediately
preceding January 1 and ending on the date on which all property of the Company
is distributed to the Members pursuant to Article X.

“Funded Amount” has the meaning set forth in Section 2.2(d).

“GAAP” means generally accepted accounting principles in the United States,

“Governmental Entity” means a court, arbitral tribunal, administrative agency or
commission or other governmental or other regulatory authority or agency.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the fair market value of such asset at the time it is accepted
by the Company, unreduced by any liability secured by such asset, as reasonably
determined by the Managing Member;

(b) the Gross Asset Values of all Assets shall be adjusted to equal their
respective fair market values, unreduced by any liabilities secured by such
assets, as reasonably determined by the Managing Member as of the following
times: (i) the acquisition of an additional interest in the Company by any new
or existing Member in exchange for more than a de minimis Capital Contribution;
(ii) the distribution by the Company to a Member of more than a de minimis
amount of property as consideration for an interest in the Company; (iii) the
grant of more than a de minimis interest in the Company as consideration for the
provision of services to or for the benefit of the Company by an existing Member
acting in a partner capacity or by a new Member acting in a partner capacity or
in anticipation of being a partner; and (iv) the liquidation of the Company
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided,
however, that an adjustment described in clauses (i), (ii) or (iii) of this
paragraph shall be made only if the Managing Member reasonably determines that
such an adjustment is necessary to reflect the relative economic interests of
the Members;

(c) the Gross Asset Value of any Asset distributed to any Member shall be
adjusted to equal the fair market value of such asset on the date of
distribution, unreduced by any liability secured by such asset, as reasonably
determined by the Managing Member; and

(d) the Gross Asset Value of all Assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and paragraph (f) of the definition of
“Profits” and “Losses” or Section 8.2(g); provided, however, that Gross Asset

 

-9-



--------------------------------------------------------------------------------

Value shall not be adjusted pursuant to this paragraph (d) to the extent that an
adjustment pursuant to paragraph (b) is required in connection with a
transaction that would otherwise result in an adjustment pursuant to this
paragraph (d).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraphs (a), (b) or (d) of this definition, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.

“Hazardous Substance” means any material, substance or waste as to which
liability or standards of conduct may be imposed pursuant to any Environmental
Laws.

“Hotel Management Agreement” means the Hotel Management Agreements in the form
attached hereto as Exhibit A, to be executed and delivered on the Closing Date,
between Island Hospitality Management and each Property Leaseco.

“Hotel Manager” has the meaning set forth in the definition of Major Decision.

“Immediate Family Member” includes the parents, siblings, spouse, children, and
spouse’s parents and siblings, of a Senior Foreign Political Figure.

“Indebtedness” means (a) the principal, premium (if any), interest and related
fees and expenses (if any) in respect of (i) indebtedness for money borrowed and
(ii) indebtedness evidenced by notes, debentures, bonds or other similar
instruments, (b) all obligations in respect of outstanding letters of credit,
acceptances and similar obligations, (c) that portion of obligations with
respect to capital leases not entered into in the ordinary course of business
and properly accounted for as a liability, (d) any obligation owed for all or
any part of the deferred purchase price of property or services except for trade
liabilities incurred in the ordinary course of business, and (e) a guaranty of
any of the obligations described in the foregoing clauses of this definition.

“Indemnifiable Losses” has the meaning set forth in Section 11.1.

“Indemnified Person” has the meaning set forth in Section 11.1.

“Independent Appraiser” has the meaning set forth in Section 3.7(a)(ii).

“Initial Capital Contribution Amount” means as to each Initial Member, the
dollar amount that is set forth opposite such Member’s name on Schedule A and
labeled such Member’s “Initial Capital Contribution Amount”.

“Initial Capital Contributions” has the meaning set forth in Section 2.2(a).

“Initial Members” means the Chatham Initial Members and Cerberus Initial
Members.

“Ink I” means INK Acquisition LLC, a Delaware limited liability company.

 

-10-



--------------------------------------------------------------------------------

“Ink I Affiliate” means, with respect to any Member, any Affiliate of such
Member that is a member of Ink I in accordance with the Ink I LLC Agreement.

“Ink I Buy/Sell Right” has the meaning set forth in Section 3.7.

“Ink I Capital Contributions” means, with respect to any Ink I Affiliate, such
Person’s capital contributions to Ink I, made pursuant to and in accordance with
the Ink I LLC Agreement.

“Ink I Initial Capital Contribution” means the Chatham Ink I Member’s initial
capital contribution pursuant to and as required by Ink I LLC Agreement.

“Ink I LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of INK Acquisition LLC, effective as of the Closing Date, as
may be amended in accordance therewith.

“Ink I Notifying Member” has the meaning set forth in Section 3.7.

“Ink I Valuation Amount” has the meaning set forth in Section 3.7(ii).

“Ink III” means INK Acquisition III LLC, a Delaware limited liability company.

“Ink III Affiliate” means, with respect to any Member, any Affiliate of such
Member that is a member of Ink III in accordance with the Ink III LLC Agreement.

“Ink III Buy/Sell Right” has the meaning set forth in Section 3.7.

“Ink III Capital Contributions” means, with respect to any Ink III Affiliate,
such Person’s capital contributions to Ink III, made pursuant to and in
accordance with the Ink III LLC Agreement.

“Ink III Initial Capital Contribution” means the Chatham Ink III Member’s
initial capital contribution pursuant to and as required by Ink III LLC
Agreement.

“Ink III LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of INK Acquisition III LLC, effective as of the Closing Date, as may
be amended in accordance therewith.

“Ink III Notifying Member” has the meaning set forth in Section 3.7.

“Ink III Valuation Amount” has the meaning set forth in Section 3.7(ii).

“Ink IV” means INK Acquisition IV LLC, a Delaware limited liability company.

“Ink IV Affiliate” means, with respect to any Member, any Affiliate of such
Member that is a member of Ink IV in accordance with the Ink IV LLC Agreement.

“Ink IV Buy/Sell Right” has the meaning set forth in Section 3.7.

 

-11-



--------------------------------------------------------------------------------

“Ink IV Capital Contributions” means, with respect to any Ink IV Affiliate, such
Person’s capital contributions to Ink IV, made pursuant to and in accordance
with the Ink IV LLC Agreement.

“Ink IV Initial Capital Contribution” means the Chatham Ink IV Member’s initial
capital contribution pursuant to and as required by Ink IV LLC Agreement.

“Ink IV LLC Agreement” means the Limited Liability Company Agreement of INK
Acquisition IV LLC, effective as of the Closing Date, as may be amended in
accordance therewith.

“Ink IV Notifying Member” has the meaning set forth in Section 3.7.

“Ink IV Valuation Amount” has the meaning set forth in Section 3.7(ii).

“Ink V” means INK Acquisition V LLC, a Delaware limited liability company.

“Ink V Affiliate” means, with respect to any Member, any Affiliate of such
Member that is a member of Ink V in accordance with the Ink V LLC Agreement.

“Ink V Buy/Sell Right” has the meaning set forth in Section 3.7.

“Ink V Capital Contributions” means, with respect to any Ink V Affiliate, such
Person’s capital contributions to Ink V, made pursuant to and in accordance with
the Ink V LLC Agreement.

“Ink V Initial Capital Contribution” means the Chatham Ink V Member’s initial
capital contribution pursuant to and as required by Ink V LLC Agreement.

“Ink V LLC Agreement” means the Limited Liability Company Agreement of INK
Acquisition V LLC, effective as of the Closing Date, as may be amended in
accordance therewith.

“Ink V Notifying Member” has the meaning set forth in Section 3.7.

“Ink V Valuation Amount” has the meaning set forth in Section 3.7(ii).

“Ink VI” means INK Acquisition VI LLC, a Delaware limited liability company.

“Ink VI Affiliate” means, with respect to any Member, any Affiliate of such
Member that is a member of Ink VI in accordance with the Ink VI LLC Agreement.

“Ink VI Buy/Sell Right” has the meaning set forth in Section 3.7.

“Ink VI Capital Contributions” means, with respect to any Ink VI Affiliate, such
Person’s capital contributions to Ink VI, made pursuant to and in accordance
with the Ink VI LLC Agreement.

 

-12-



--------------------------------------------------------------------------------

“Ink VI Initial Capital Contribution” means the Chatham Ink VI Member’s initial
capital contribution pursuant to and as required by Ink VI LLC Agreement.

“Ink VI LLC Agreement” means the Limited Liability Company Agreement of INK
Acquisition VI LLC, effective as of the Closing Date, as may be amended in
accordance therewith.

“Ink VI Notifying Member” has the meaning set forth in Section 3.7.

“Ink VI Valuation Amount” has the meaning set forth in Section 3.7(ii).

“Ink VII” means INK Acquisition VII LLC, a Delaware limited liability company.

“Ink VII Affiliate” means, with respect to any Member, any Affiliate of such
Member that is a member of Ink VII in accordance with the Ink VII LLC Agreement.

“Ink VII Buy/Sell Right” has the meaning set forth in Section 3.7.

“Ink VII Capital Contributions” means, with respect to any Ink VII Affiliate,
such Person’s capital contributions to Ink VII, made pursuant to and in
accordance with the Ink VII LLC Agreement.

“Ink VII Initial Capital Contribution” means the Chatham Ink VII Member’s
initial capital contribution pursuant to and as required by Ink VII LLC
Agreement.

“Ink VII LLC Agreement” means the Limited Liability Company Agreement of INK
Acquisition VII LLC, effective as of the Closing Date, as may be amended in
accordance therewith.

“Ink VII Notifying Member” has the meaning set forth in Section 3.7.

“Ink VII Valuation Amount” has the meaning set forth in Section 3.7(ii).

“Innkeepers Binding Commitment Agreement” means that certain Second Amended and
Restated Binding Commitment Agreement Regarding the Acquisition and
Restructuring of Certain Subsidiaries of Innkeepers USA Trust dated October 18,
2011 by and among the Company, Ink I, Ink III, and the other Persons party
thereto.

“Involuntary Bankruptcy” has the meaning set forth in the definition of
Bankruptcy.

“IRS” means the U.S. Internal Revenue Service, or any successor government
agency.

“Island Hospitality Management” means Island Hospitality Management III, Inc. or
one of its Affiliates.

 

-13-



--------------------------------------------------------------------------------

“Lender” means the lender under any Loan Documents to be executed with respect
to a Loan, if any.

“Loan” means a loan obtained or assumed by the Company or any of its
Subsidiaries, as borrower, secured by all or any portion of the Property,
including the Midland Loan.

“Loan Documents” means any and all loan documents to be executed by the Company
or any of its Subsidiaries, as applicable, and the Lender in connection with a
Loan, if any.

“Major Decision” means any determination to cause the Company or any Subsidiary
of the Company to:

(a) directly or indirectly acquire, or execute and deliver any documents,
agreements or instruments necessary to close on the direct or indirect
acquisition by the Company or any Subsidiary of the Company of, any Property,
except as set forth in the then-approved Operating Budget or the then-approved
Business Plan;

(b) (A) sell, assign, transfer, encumber or dispose of the Company, any Property
Company, any Property, or any revenue-generating business of the Company or any
Property Company, or agree to any of the foregoing, or (B) except as expressly
provided in this Agreement or in the then-approved Operating Budget or the
then-approved Business Plan, improve, design, rehabilitate, alter, or repair
(collectively, the “Repairs”) of any of the Properties, provided, however, that
the Managing Member may make or caused to be made Repairs not contemplated by
the then-approved Operating Budget if (i) any such Repair is required by any
franchisor under the applicable franchise agreement or any other agreement with
the franchisor (including, but not limited to, that certain Agreement for
Adequate Assurance of Completion of Certain PIPS and Assumptions of Agreements,
dated June 25, 2010, by and between the Debtors and Marriot International,
Inc.), (ii) emergency action or expenditures is necessary to prevent imminent
risk to the health and safety of Persons on or about the Properties, imminent
material property damage or imminent imposition of criminal or civil sanctions
against the Company or any Member (each, an “Emergency Expenditure”), provided
that (1) any such Emergency Expenditure made without approval of all Initial
Members is, in the Managing Member’s commercially reasonable judgment,
reasonable and necessary under the circumstances set forth above and (2) the
Managing Member endeavors diligently and in good faith (x) to notify the Initial
Members of any such Emergency Expenditure promptly in writing and (y) attempts
to obtain verbal approval of the Initial Members for any required Emergency
Expenditure, or (iii) if the aggregate cost of such Repairs fall within the
thresholds set forth in clause (l) of this definition;

(c) except as otherwise expressly permitted by this Agreement, call for Capital
Contributions, approve Capital Calls or determine the portion of the
then-approved Operating Budget that is to be funded by equity and by debt, or
raise any new equity for any Subsidiary of the Company or admit any new member,
partner or owner to the Company or any of its Subsidiaries;

 

-14-



--------------------------------------------------------------------------------

(d) make any operating expenditure or incur any operating obligation by or on
behalf of the Company that varies materially from the then-approved Operating
Budget other than an Emergency Expenditure made pursuant to the procedures set
forth in clause (b) of this definition and expenditures that fall within the
thresholds set forth in clause (l) of this definition;

(e) execute or modify, amend, supplement, terminate, extend or renew leases with
tenants for occupancy of space in any Property, except (i) for any lease with a
Property Leaseco or any other TRSs of Chatham REIT and CRE-Ink REIT Member, LLC
or (ii) to the extent delegated to the Hotel Manager pursuant to the Hotel
Management Agreements or set forth in the then-approved Operating Budget or the
then-approved Business Plan;

(f) enter into, modify or terminate any contractual arrangements with service
providers (including lenders, attorneys, consultants, appraisers, third party
property managers, brokerage companies, general contractors, accountants,
auditors, architects, banks or other depositaries and all other service
providers) for services to be rendered in connection with the business of the
Company; provided, however, that (i) until further written notice, Cerberus
hereby delegates the tasks set forth in this subsection (f) to the Managing
Member, so long as all such services are expressly provided for and are not in
excess of the amounts budgeted for such services in the then-approved Operating
Budget and Business Plan and either (x) are terminable, without cause or fee,
upon not more than thirty (30) days notice, (y) have a stated term of not more
than one year, or (z) are expressly approved in writing by Cerberus,
(ii) Cerberus hereby authorizes the Managing Member to cause the Property
Leasecos to engage Island Hospitality Management to act as the hotel manager of
all of the Properties on behalf of the Property Leasecos (the “Hotel Manager”)
pursuant to the Hotel Management Agreements and (iii) the entry into,
modification or termination of any contractual arrangement that requires an
annual payment by the Company of $25,000 or less, or the determination to take
any of the foregoing actions, shall not be considered a Major Decision;

(g) incur or pay any real estate taxes, insurance premiums, or any assessments
or charges with respect to the ownership and operation of any Property, except
to the extent provided for in the then-approved Operating Budget or delegated to
the Hotel Manager pursuant to the Hotel Management Agreement;

(h) make distributions to the Members other than as set forth in Article VII of
this Agreement;

(i) establish reserves, determine reserve levels or make any distributions from
any such reserves, except as set forth in the then-approved Operating Budget or
the then-approved Business Plan;

(j) except as set forth in the then-approved Operating Budget or the
then-approved Business Plan, cause or permit the Company to finance all or any
portion of any Property (other than the Midland Loan and trade debt incurred in
the ordinary course of business consistent with the then-approved Operating
Budget), agree to the form, substance,

 

-15-



--------------------------------------------------------------------------------

provider or documentation pertaining to any Loan, modify, restructure or
terminate any Loan or repay any Loan except in accordance with the express terms
of the applicable Loan, or enter into, modify or amend any documents, agreements
or instruments relating to any Loan;

(k) except to the extent expressly set forth in the then-approved Operating
Budget or the then-approved Business Plan, select or determine any insurance
plans, carriers or coverages to be purchased and maintained by or on behalf of
the Company or any Property Company;

(l) make any expenditures which are at variance with the then-approved Operating
Budget or Business Plan (A) (1) with respect to any Operating Expense (as
defined in the applicable Hotel Management Agreement) for any Property unless
Operating Expenses for such Property would not exceed the estimated Operating
Expenses for such Property as set forth in the then-current and approved
Operating Budget with respect to such Property by five percent (5%) or more (in
the aggregate, but not by line item) and (2) with respect to any other
expenditure not described in clause (1), unless the variance in question does
not exceed a particular summary line item by the lesser of (x) $50,000 or
(y) 10% of that summary line item, and (B) unless the overall Operating Budget
for the Company, Ink I, Ink III, Ink IV, Ink V, Ink VI and Ink VII is not
exceeded in the aggregate by more than 2.5% (excluding, for purposes of the
foregoing calculation, the use of any contingency line items set forth in the
then-approved Operating Budget)), and provided that in any case the Managing
Member may make an Emergency Expenditure pursuant to the procedures set forth in
clause (b) of this definition);

(m) grant or convey any easement, lien, ground lease, mortgage, deed, deed of
trust, bill of sale, contract or other instrument purporting to convey or
encumber any Property, either wholly or in part;

(n) take any Bankruptcy action on behalf of the Company or any of its
Subsidiaries;

(o) institute any legal or arbitration proceedings in the name of the Company,
settle any legal or arbitration proceedings against the Company or confess any
judgment against the Company or any Property, other than (i) the institution of
an eviction action, a suit for breach of a tenant lease or other similar
proceeding contemplated in or provided for in the then-approved Operating Budget
or the then-approved Business Plan or (ii) settlements or compromises for
litigation or arbitration providing solely for the payment of money damages
where the amount paid (after giving effect to any insurance proceeds) in
settlement or compromise does not exceed $50,000;

(p) execute, deliver or file any agreement, permit, request, application or
filing with any governmental agency, any neighboring property owner, any
community organization or any similar regulatory body, or send any
correspondence to or have any other material communications with, any
governmental agency, which directly binds the Company or any of its Affiliates
or any Member or any of its Affiliates, or which advocates a position on behalf
of the Company or its Affiliates or any Member or its Affiliate (excluding
correspondence, communications and other actions with respect to ministerial
matters consistent with the then-approved Operating Budget and the then-approved
Business Plan);

 

-16-



--------------------------------------------------------------------------------

(q) approve any investment other than as contemplated by this Agreement or
approve any renovation or disposition of any Property, except as expressly
authorized by the then-approved Business Plan and other than an Emergency
Expenditure or Repair made pursuant to the procedures set forth in clause (b) of
this definition;

(r) enter into any exclusivity, competition or confidentiality agreement that is
or purports to be binding upon any Member or any of its Affiliates or interest
holders;

(s) enter into any settlements with any third party or any consent decree, order
(judicial or otherwise) with any Governmental Entity, related to the breach of
any Environmental Law, or the sampling, monitoring, treatment, remediation,
removal or clean up of Hazardous Substances with respect to the Properties;

(t) knowingly take or approve, or refrain from taking or approving, any action
that is reasonably likely to lead to a default under any Loan Documents or to a
material dispute with any Lender;

(u) knowingly take or approve, or refrain from taking or approving, any action
that could trigger a recourse provision under any then-outstanding Loan;

(v) approve any marketing plans or agreements with respect to any Property,
except as expressly authorized by the then-approved Business Plan;

(w) require or permit the Company to make any loan to any Member or any of its
Affiliates, or require or permit any loan (other than a Member Loan) to be made
by any Member to the Company;

(x) cause the Company or any Property Company to execute or deliver any
indemnity or guaranty;

(y) change the Company’s depreciation and accounting methods and make other
decisions with respect to the treatment of various transactions for federal
income tax purposes, and change the Company’s elections for federal, state or
local income tax purposes;

(z) amend this Agreement (or the corresponding organizational documents of any
Subsidiary of the Company) in any respect;

(aa) take or approve any action relating to any tax certiorari proceeding or
other tax appeal affecting any Property;

(bb) recapitalize, reclassify, redeem, repurchase or otherwise acquire any
equity or other interests of the Company or any Subsidiary of the Company;

 

-17-



--------------------------------------------------------------------------------

(cc) merge, consolidate or dissolve the Company or any of its Subsidiaries;

(dd) remove and replace Island Hospitality Management as Hotel Manager;

(ee) permit or cause any Transfer that may reasonably be expected to cause the
assets of the Company or any Subsidiary of the Company to be deemed “plan
assets” (within the meaning of 29 C.F.R. 2510.3-101, as modified by
Section 3(42) of ERISA);

(ff) enter into any swap, hedge, collar or other interest rate protection
agreement;

(gg) enter into any lease, whether as lessor or lessee, other than short term
storage leases in connection with a capital program or equipment leases in the
ordinary course of business;

(hh) take any action that could reasonably be expected to cause Chatham to fail
to qualify as a TRS of Chatham REIT;

(ii) [reserved]

(jj) cause any rebranding of properties or entry into new franchise agreements;

(kk) approve or implement any Operating Budget or Business Plan, as set forth in
Section 3.5;

(ll) except as otherwise expressly permitted pursuant to this Agreement or the
then-current Operating Budget or Business Plan, entering into, amending or
modifying agreements with cost or liability to the Company, Ink I, Ink III, Ink
IV, Ink V, Ink VI, Ink VII or their respective Subsidiaries in excess of $5
million in any fiscal year or which are otherwise material to the business of
the Company, Ink I, Ink III, Ink IV, Ink V, Ink VI and/or Ink VII, provided,
that for purposes of this provision, the cost of an agreement shall be
calculated based on only the period prior to the time that the Company, Ink I,
Ink III, Ink IV, Ink V, Ink VI, Ink VII or the applicable Subsidiary shall have
the right to freely terminate such agreement, and shall include any fee payable
upon termination by the Company, Ink I, Ink III, Ink IV, Ink V, Ink VI, Ink VII
or any of their respective Subsidiaries.

(mm) entering into any agreement with an Affiliate of a Member other than
pursuant to Section 4.4;

(nn) causing the Company or any Subsidiary other than a Property Company or
Property Leaseco to hold any assets other than (w) the interests in its
Subsidiaries as of the Closing Date after giving effect to the transactions
contemplated by the Plan, (x) any interest in an entity treated as a corporation
for U.S. federal income tax

 

-18-



--------------------------------------------------------------------------------

purposes, (y) any cash reserves intended for distributions to the Members or to
pay Company expenses or (z) any other assets that the Managing Member is
permitted to acquire and hold pursuant to the then-effective Operating Budget;

(oo) entering into or terminating, disposing of or materially amending the terms
of any joint venture to which the Company or any of its Subsidiaries is a party;

(pp) changing the principal banking institutions with which the Company or its
subsidiaries maintain deposit, borrowing or other relationships; or

(qq) materially changing the line(s) of business of the Company and its
Subsidiaries or conducting business in a jurisdiction other than the United
States.

“Managing Member” means Chatham, in its capacity as Managing Member of the
Company, and any successor thereto appointed in accordance with this Agreement.

“Member” has the meaning set forth in the preamble.

“Member Loan” has the meaning set forth in Section 2.2(d).

“Midland Amended and Restated Binding Commitment” means that certain Amended and
Restated Binding Commitment Regarding the Acquisition and Restructuring of
Certain Subsidiaries of Innkeepers USA Trust dated October 18, 2011 by and among
the Company, Ink I, Ink III and Midland Loan Services, a division of PNC
National Bank, National Association.

“Midland Loan” means the new non-recourse mortgage loan in an aggregate
principal amount of not less than $675,000,000 made by Midland Loan Services, a
division of PNC National Bank, as contemplated by the Amended Bid.

“Minimum Cerberus Multiple” has the meaning set forth in Section 7.1(b).

“Monthly Expense Amount” has the meaning set forth in Section 3.1(c)(i).

“Net Cash Flow” means, during the applicable period, the gross cash proceeds
derived by the Company during such period from any source (including financings
or refinancings) less the portion thereof used to pay or establish reserves for
all Company operating expenses, the Expense Reimbursement, the fees payable
under the Hotel Management Agreements, debt payments, taxes, capital
improvements, replacements and contingencies or otherwise required to be held by
the Company, all as determined by the Managing Member in its reasonable
discretion subject to the provisions of this Agreement; provided, however, that
Net Cash Flow shall not be reduced by depreciation, amortization, cost recovery
deductions or similar allowances, but shall be increased by any reductions of
previously established reserves; and provided further that Net Cash Flow shall
not include any cash that the Company or its Subsidiaries is prohibited from
distributing to the Members by the terms of any Indebtedness of the Company or
its Subsidiaries.

 

-19-



--------------------------------------------------------------------------------

“Non-Contributing Member” has the meaning set forth in Section 2.2(d).

“Non-Notifying Member” has the meaning set forth in Section 3.7.

“Notifying Member” has the meaning set forth in Section 3.7.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“OFAC List Sanctions Programs” means any countries, territories, individuals or
entities that are prohibited pursuant to the laws, regulations or Executive
Orders administered by OFAC, including the List of Specially Designated
Nationals and Blocked Persons administered by OFAC, as such list may be amended
from time to time.

“Officer” means any officer of the Company or any Subsidiary thereof appointed
in accordance with this Agreement or by the manager of such Subsidiary.

“Operating Budget” means the annual operating budget for the ownership,
operation, leasing, marketing and sale of the Properties and the properties
owned by Ink I, Ink IV, Ink V, Ink VI, and Ink VII, as in effect from time to
time pursuant to Section 3.5 hereof.

“Percentage Interest” means, with respect to any Member, such Member’s ownership
interest in the Company, calculated as the percentage obtained by dividing the
Capital Contributions of such Member by the aggregate Capital Contributions of
all the Members.

“Permitted Transferee” means (i) with respect to any Member who is not a natural
person, any Affiliate of such Member (provided that for purposes of this clause
(i), “Affiliate” shall mean, with respect to the Member in question, a Person
(including any fund or managed account) that such Member solely controls, is
controlled solely by or under common control with (and no Person other than the
common controlling Person controls such Affiliate) such Member, and provided
further that notwithstanding the immediately preceding proviso, Affiliates
specified in the second sentence of the definition of Affiliate shall be deemed
to be “Affiliates” for purposes of this clause (i)); (ii) with respect to any
Member who is a natural person, (x) upon the death of such natural person, any
Person in accordance with such natural person’s will or the laws of intestacy;
(y) the Family Members of such natural person, entities formed for estate or
family planning purposes and/or one or more trusts for the sole benefit of the
Family Members of such natural person provided that such natural person shall
not be released from his obligations under this Agreement as a Member; and
(iii) in the event of the dissolution, liquidation or winding up of any Person
that is a corporation, partnership or limited liability company, the
stockholders, partners or members, as applicable, or a successor corporation,
partnership or limited liability company all of the stockholders, partners or
members of which, as applicable, are the Persons who were the stockholders,
partners or members, as applicable, of such entity immediately prior to the
dissolution, liquidation or winding up of such Person; provided further,
however, that no such Transfer under any one or more of the foregoing clauses
(i) through (iii) to any such

 

-20-



--------------------------------------------------------------------------------

Person shall be permitted where such Transfer (x) fails to comply with the terms
of Section 5.1, including, without limitation, by reason of a failure to comply
in any respect with any federal or state securities laws, including, without
limitation, the 1940 Act, or (y) would result in the Company becoming subject to
the Exchange Act.

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, joint-stock company, estate, limited liability
company, Series, unincorporated organization or other legal entity or
organization.

“Plan” means the amended and restated plan of reorganization of the Debtors
attached as Exhibit B to the Amended Bid.

“Post-Termination Major Decision” means any determination to cause the Company
or any Subsidiary of the Company to take any action described in clauses (h),
(n), (r), (t) (solely to the extent such action would trigger a Carveout
Guaranty made by Chatham or its Affiliate), (u) (solely to the extent such
action would trigger a Carveout Guaranty made by Chatham or its Affiliate), (z),
(bb), or (hh) of the definition of “Major Decisions”.

“President and CEO” has the meaning set forth in Section 3.4(d)(i).

“Profits” or “Losses” means for each Fiscal Period, an amount equal to the
taxable income or loss for such Fiscal Period. Such amount shall be determined
in accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

(a) any income that is exempt from federal income tax and not otherwise taken
into account in computing Profits or Losses pursuant to this definition shall be
added to such taxable income or loss;

(b) any expenditures described in Code Section 705(a)(2)(B) or treated as Code
Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition shall be subtracted from such
taxable income or loss;

(c) in the event the Gross Asset Value of any Asset is adjusted pursuant to
paragraphs (b) or (c) of the definition of Gross Asset Value, the amount of such
adjustment shall be taken into account as an item of gain (if the adjustment
increases the Gross Asset Value of the asset) or an item of loss (if the
adjustment decreases the Gross Asset Value of the asset) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses;

(d) gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

 

-21-



--------------------------------------------------------------------------------

(e) in lieu of depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss there shall be taken
into account Depreciation for such Fiscal Period, computed in accordance with
the definition of Depreciation; and

(f) to the extent an adjustment to the adjusted tax basis of any Asset pursuant
to Code Section 734(b) or 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Profits or
Losses.

“Promoted Interest” has the meaning set forth in Section 7.1(b).

“Properties” means the hotel properties listed on Annex A hereto, and any other
property (real, personal or mixed) or real estate acquired by the Company in
accordance with this Agreement.

“Property Company” means a direct or indirect subsidiary of the Company through
which the Company indirectly holds one or more Properties.

“Property Leasecos” means each of Grand Prix Fixed Lessee LLC and Grand Prix
Floating Lessee LLC, each a Delaware limited liability company that will be
owned by Ink III.

“QIB” means a “qualified institutional buyer” within the meaning of Rule 144A
under the 1933 Act.

“Regulations” means the federal income tax regulations promulgated by the
Treasury Department under the Code, as such regulations may be amended from time
to time. All references herein to a specific section of the Regulations shall be
deemed also to refer to any corresponding provisions of succeeding Regulations.

“REIT” means an entity that qualifies as a “real estate investment trust” under
Code Sections 856 through 860.

“Reorganized Debtors” means the Debtors, after giving effect to their
reorganization in accordance with the Plan.

“Representative” has the meaning set forth in Section 10.2.

“Sell Notice” has the meaning set forth in Section 3.7.

 

-22-



--------------------------------------------------------------------------------

“Senior Foreign Political Figure” means (a) a current or former senior official
in the executive, legislative, administrative, military or judicial branches of
a non-U.S. government (whether elected or not), a current or former senior
official of a major United States political party or a current or former senior
executive of a non-U.S. commercial enterprise, (b) a corporation, business or
other entity that has been formed by or for the benefit of a Senior Foreign
Political Figure; (c) an immediate family member of a Senior Foreign Political
Figure; and (d) a close associate of a Senior Foreign Political Figure. For
purposes of this definition, a “senior official or “senior executive” means an
individual with substantial authority over policy, operations, or the use of
government-owned resources.

“Subsidiary” of a Person means any corporation, partnership, limited liability
company, trust and other entity, whether incorporated or unincorporated, with
respect to which such Person, directly or indirectly, legally or beneficially,
owns (i) a right to a majority of the profits of such entity; or (ii) securities
having the power to elect a majority of the board of directors or similar body
governing the affairs of such entity.

“Tax Matters Member” has the meaning set forth in Section 8.1.

“Termination Event” means (a) the occurrence of a Failed Contribution with
respect to (i) any Initial Capital Contribution for which Capital Call has been
made in accordance with Section 2.2(a), or (ii) any Capital Contribution (other
than an Initial Capital Contribution) for which a Capital Call has been made
other than pursuant to Section 2.2(b)(ii), (b) any material breach of Chatham’s
obligations hereunder (other than a Failed Contribution), or any gross
negligence, willful misconduct or fraud committed by Chatham or any Person
affiliated with Chatham in connection with the performance of Chatham’s
obligations hereunder, in each case other than such gross negligence, willful
misconduct or fraud that, if capable of being Cured, is Cured within thirty
(30) days after Chatham receives written notice thereof, provided, that, for all
purposes under this Agreement, it shall not be a breach of Chatham’s obligations
hereunder if Chatham takes or approves or refrains from taking or approving an
action that would be a Major Decision as defined in clause (t) or (u) of the
definition thereof as a consequence of taking or approving or refraining from
taking or approving any action pursuant to a direction, an affirmative veto or a
lack of approval after a specific request therefore, in each case from any
Member other than the Managing Member to the extent such other Member is
authorized to give such direction, veto or approval, (c) the reduction of
Chatham’s Percentage Interest to a percentage of less than 5% hereof, (d) the
failure of Jeffrey Fisher to remain as active in the management and business of
Chatham REIT as he is as of the date of this Agreement, (e) any direct or
indirect Transfer of an interest in Chatham that is not a Transfer permitted
under Article V hereof, unless such Transfer, if capable of being Cured, is
Cured within thirty (30) days after the occurrence thereof, (f) the failure of
Chatham to timely satisfy its binding obligation to sell as a selling Member or
to purchase as a purchasing Member, as applicable, under and as set forth in
Section 3.7 below, (g) the termination of the Chatham Ink I Member as managing
member of Ink I as a result of a Termination Event (for purposes of this clause
(g), as defined in the Ink I LLC Agreement), (h) the termination of the Chatham
Ink III Member as managing member of Ink III as a result of a Termination Event
(for purposes of this clause (h), as

 

-23-



--------------------------------------------------------------------------------

defined in the Ink III LLC Agreement), (i) the termination of the Chatham Ink IV
Member as managing member of Ink IV as a result of a Termination Event (for
purposes of this clause (i), as defined in the Ink IV LLC Agreement), (j) the
termination of the Chatham Ink V Member as managing member of Ink V as a result
of a Termination Event (for purposes of this clause (j), as defined in the Ink V
LLC Agreement), (k) the termination of the Chatham Ink VI Member as managing
member of Ink VI as a result of a Termination Event (for purposes of this clause
(k), as defined in the Ink VI LLC Agreement) or (l) the termination of the
Chatham Ink VII Member as managing member of Ink VII as a result of a
Termination Event (for purposes of this clause (l), as defined in the Ink VII
LLC Agreement).

“Third Party Claim” has the meaning set forth in Section 11.6.

“Transfer” means any direct or indirect sale, assignment, pledge, hypothecation
or other transfer or encumbrance of an interest in any Member or any Member’s
Interest in the Company, whether by operation of law or otherwise (including,
without limitation, the withdrawal of any Person having any direct or indirect
interest in any Member), provided that the sale or transfer of capital stock or
other equity interests in Chatham REIT or any successor thereto (whether by
merger, consolidation or otherwise) shall not be considered a Transfer of any
interests in Chatham REIT or its Affiliates, including Chatham, provided further
that the sale or transfer of capital stock or other equity interests in Cerberus
or any successor thereto (whether by merger, consolidation or otherwise) shall
not be considered a Transfer of any interests in Cerberus or its Affiliates so
long as Cerberus remains under the management and control of the Persons
controlling Cerberus as of the date hereof.

“TRS” means an entity that qualifies as a “taxable REIT subsidiary” under Code
Section 856(l).

“Valuation Amount” has the meaning set forth in Section 3.7.

“Voluntary Bankruptcy” has the meaning set forth in the definition of
Bankruptcy.

“Voting Representative” has the meaning set forth in Section 10.2.

“Wind-Down Expenses” has the meaning set forth in Section 3.2(h).

Any capitalized term not defined herein shall have the meaning ascribed to such
term in the Act.

Section 1.7 Certificates. Each Officer of the Company is an authorized Person
within the meaning of the Act to execute, deliver and file any certificates (and
any amendments and/or restatements thereof) necessary for the Company to qualify
to do business in a jurisdiction within the United States in which the Company
may wish to conduct business. Audra Dowless is hereby designated as an
“authorized person” within the meaning of the Act, and has executed, delivered
and filed the Certificate of Formation of the Company with the Secretary of
State of the State of Delaware.

 

-24-



--------------------------------------------------------------------------------

Section 1.8 Term. The term of the Company shall begin on the date the
Certificate of Formation was filed with the Secretary of State of the State of
Delaware and shall continue until terminated in accordance with the provisions
hereof or pursuant to the Act.

Section 1.9 Amended Bid. Each of the Initial Members, by executing this
Agreement, authorizes and ratifies the execution and delivery by the Company of
the Amended Bid, containing the terms set forth in Exhibit B, to purchase the
new common membership interests of the Reorganized Debtors and authorizes the
Company to (a) enter or cause its Subsidiaries to enter into any other documents
necessary to effect the actions contemplated by the Amended Bid; (b) enter, or
cause its Subsidiaries to enter, into documents relating to the financing of the
purchase of the Business on terms substantially consistent with the Amended Bid,
including without limitation, any credit agreement, note purchase agreement or
similar financing agreement, and any agreement, document or instrument to be
delivered in connection with such financing; and (c) open, and cause its
Subsidiaries to open, such bank accounts as shall be necessary or appropriate to
conduct the operations of the Business. All actions taken by the Company prior
to the Closing Date in connection with any of the foregoing are hereby ratified
in all respects.

Section 1.10 Property Companies. To the extent the Company at any time acquires
a Property directly rather than acquiring the equity interests of the current
owner of a Property, the Company shall, at the election of the Initial Members,
form one or more Property Companies to take title to all or any portion of any
such Property or Properties. It is expressly understood that to the extent
Properties are acquired through the acquisition of the equity interests of a
Property Company, or the Company is directed pursuant to this Section 1.10 to
utilize one or more Property Companies for any Properties, the Company shall
conduct all of its business with respect to such Properties through such
Property Company(ies); provided, however, that the organizational documents of
the Property Companies shall provide (and the current organizational documents
of all existing Property Companies acquired directly or indirectly by the
Company shall be amended as necessary to provide) that the decisions of such
Property Companies shall be made by the Company pursuant to the terms of this
Agreement. The Managing Member shall perform, with no additional compensation,
substantially identical services for each Property Company as the Managing
Member performs for the Company, subject to the terms, conditions, limitations
and restrictions set forth in this Agreement. The Managing Member agrees to
perform such duties, and, in such circumstances and with regard to such duties,
the Managing Member shall be subject to the same standards of conduct and shall
have the same rights and obligations with regard to such duties performed or to
be performed on behalf of any such Property Company as are set forth in this
Agreement with regard to substantially identical services to be performed for or
on behalf of the Company. Without limiting the generality of the foregoing, the
Members agree to make such non-economic changes as any Lender(s) may require
with respect to this Agreement and/or to the organizational documents of the
Property Companies, including, without limitation, the addition of a non-member
manager and/or independent director to the structure of any Property Company to
the extent not already in place.

 

-25-



--------------------------------------------------------------------------------

Section 1.11 Liability of Members.

(a) No Member shall have any duty to any other Member or to the Company beyond
those specifically set forth in this Agreement.

(b) Except as otherwise expressly provided in the Act, the debts, obligations
and liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Member shall be obligated personally for any such debt, obligation or liability
of the Company or of any other Member solely by reason of being a member of the
Company. Except as otherwise expressly provided in the Act, the liability of
each Member to the Company shall be limited to the amount of Capital
Contributions required to be made by such Member, from time to time, in
accordance with the provisions of this Agreement.

(c) Except as otherwise provided in this Agreement or under applicable Laws or
Regulations, the Members shall not be required to lend any funds to the Company
or, after its Capital Contributions shall have been made, to make any further
contributions to the Company or to repay to the Company, any Member or any
creditor of the Company all or any portion of any negative amount in their
respective Capital Accounts. Subject to the terms of this Agreement, the
Managing Member may, on behalf of the Company or any of its Subsidiaries, at any
time and from time to time, apply for and secure one or more Loans, in such
amounts, at such rates and on such other terms as are set forth in the
then-applicable Operating Budget and then-applicable Business Plan or as may be
agreed by the Members then permitted to approve Major Decisions. The Company
shall use commercially reasonable efforts to either obtain such Loan(s) on a
nonrecourse basis or to have such Loan(s) provide that any liability for
customary recourse “carveouts” will be limited to the Company and its assets;
provided, however, that if such efforts are unsuccessful, each of Cerberus and
Chatham shall execute and deliver (or cause one of its Affiliates to execute and
deliver) a Carveout Guaranty providing for recourse to such Person solely with
respect to actions or omissions affirmatively taken or consented to or approved
by such Person or its Affiliates (other than the Company and its Subsidiaries)
to each Lender requiring such a guaranty in connection with its Loan, it being
understood and agreed that the parties will seek for such Carveout Guaranties to
be several so that (A) the Chatham Carveout Guaranty will cap Chatham’s exposure
under such guaranty by an amount equal to Chatham’s Percentage Interest of such
potential aggregate guaranty exposure (the “Chatham Cap”) and (B) the Cerberus
Carveout Guaranty will cap Cerberus’s exposure under such guaranty by an amount
equal to Cerberus’s Percentage Interest of such potential aggregate guaranty
exposure (the “Cerberus Cap”); provided, however, if such Lender requires a
joint and several Carveout Guaranty from Chatham and Cerberus or requires a
guaranty from Cerberus but not Chatham or Chatham but not Cerberus, then,
subject to the following proviso, Cerberus or Chatham, as the case may be, as
guarantor, may seek contribution and repayment from the other party in
accordance with the contribution agreement annexed hereto as Exhibit C so that
Chatham’s and Cerberus’s exposure under the Carveout Guaranty shall not exceed
each of the Chatham Cap and Cerberus Cap, respectively; and, provided further,
that:

(i) if the guarantor under any Carveout Guaranty (the “Carveout Guarantor”)
incurs or suffers any guaranty obligations or liabilities as a result of a
default or breach of any covenant with respect to any of the Loan(s) that is
(x) directly and

 

-26-



--------------------------------------------------------------------------------

immediately caused by such Carveout Guarantor through an action or omission
taken without the affirmative consent or approval of the Members other than any
Affiliate of such Carveout Guarantor, or (y) directly and immediately caused by
a breach or default by such Carveout Guarantor of its obligations under such
Carveout Guaranty, then such Carveout Guarantor shall be liable for 100% of all
such obligations and liabilities, without any right of contribution against the
Company or any of its Members, and, in addition, such Carveout Guarantor shall
indemnify the Company, and the Members that are not Affiliates of such Carveout
Guarantor for any and all losses, costs, liabilities and damages which the
Company or such Members may incur or suffer by reason or such conduct on the
part of such Carveout Guarantor;

(ii) if a Carveout Guarantor incurs or suffers any guaranty obligations or
liabilities as a result of a default or breach of any covenant with respect to
any of the Loan(s) that is attributable solely to a breach of this Agreement by
any Member other than such Carveout Guarantor or its Affiliates, then such
Member shall be liable for 100% of all such obligations and liabilities, without
any right of contribution against the Company or any of its Members, and, in
addition, such Member shall indemnify the Company, the Carveout Guarantor and
the Members that are not Affiliates of such Member against any and all losses,
costs, liabilities and damages which the Company, the Carveout Guarantor or such
other Members may incur or suffer by reason of such conduct on the part of such
Member; and

(iii) if any Carveout Guarantor incurs or suffers any obligations or liabilities
under a Carveout Guaranty that are (x) not directly and immediately caused by
such Carveout Guarantor through an action or omission taken without the
affirmative consent or approval of the Members other than any Affiliate of such
Carveout Guarantor, (y) not directly and immediately caused by a breach or
default by such Carveout Guarantor of its obligations under such Carveout
Guaranty, or (z) attributable solely to a breach of this Agreement by any Member
other than such Carveout Guarantor or its Affiliates, in addition to any rights
the Carveout Guarantor may have under the contribution agreement with respect to
such Carveout Guaranty, such Carveout Guarantor shall be entitled to seek
reimbursement and indemnification from the Company with respect to all such
obligations and liabilities.

Except as otherwise provided in clauses (i)-(ii) above and subject to the second
and third provisos of this Section 1.11(c), all obligations or liabilities which
are incurred or suffered, at any time and from time to time, by any guarantor
under a Carveout Guaranty shall be subject to repayment pursuant to the
contribution agreement annexed hereto as Exhibit C. Unless approved by the
Members, the terms of each and every Loan shall be such that neither the Loan
nor any amounts due thereunder are of the type described in
Section 514(c)(9)(B)(ii) of the Code.

 

-27-



--------------------------------------------------------------------------------

ARTICLE II.

PERCENTAGE INTERESTS, CAPITAL

CONTRIBUTIONS AND CAPITAL ACCOUNTS

Section 2.1 Percentage Interests. Each Member will receive a Percentage Interest
in the Company for such Member’s Capital Contributions.

Section 2.2 Capital Contributions.

(a) Initial Contributions. During the period commencing on the date hereof and
ending on the Closing Date, Cerberus and Chatham shall make one or more Capital
Contributions (collectively, the “Initial Capital Contributions”) in respect of
their respective Initial Capital Contribution Amounts pursuant to Capital Calls
issued from time to time in accordance with this Section 2.2 to fund (i) on the
Closing Date, the Company’s portion of the purchase price under the Amended Bid
(taking into account any deposits previously funded by the Company and/or its
Affiliates), and (ii) any other closing costs, fees and expenses incurred in
connection with the transactions contemplated by the Plan and the Amended Bid,
including with respect to any Loans. All such Initial Capital Contributions
shall be made pro rata by Cerberus and Chatham in proportion to their relative
Initial Capital Contribution Amounts. Notwithstanding anything in this Agreement
to the contrary, the aggregate amount of Chatham’s Initial Capital Contribution
plus the Chatham Ink I Member’s aggregate Ink I Initial Capital Contribution,
the Chatham Ink III Member’s aggregate Ink III Initial Capital Contribution, the
Chatham Ink IV Member’s aggregate Ink IV Initial Capital Contribution, the
Chatham Ink V Member’s aggregate Ink V Initial Capital Contribution, the Chatham
Ink VI Member’s aggregate Ink VI Initial Capital Contribution and the Chatham
Ink VII Member’s aggregate Ink VII Initial Capital Contribution shall not exceed
the lesser of $37,000,000 and 12.5% of the aggregate Capital Contributions, Ink
I Capital Contributions, Ink III Capital Contributions, Ink IV Capital
Contributions, Ink V Capital Contributions, Ink VI Capital Contributions and Ink
VII Capital Contributions (the “Chatham Cap”). In the event that Chatham’s
ratable share of all Initial Capital Contributions required to be made pursuant
to this Section 2.2 plus the sum of (u) the Chatham Ink I Member’s aggregate Ink
I Initial Capital Contributions required to be made pursuant to Section 2.2 of
the Ink I LLC Agreement, (v) the Chatham Ink III Member’s aggregate Ink III
Initial Capital Contributions required to be made pursuant to Section 2.2 of the
Ink III LLC Agreement, (w) the Chatham Ink IV Member’s aggregate Ink IV Initial
Capital Contributions required to be made pursuant to Section 2.2 of the Ink IV
LLC Agreement, (x) the Chatham Ink V Member’s aggregate Ink V Initial Capital
Contributions required to be made pursuant to Section 2.2 of the Ink V LLC
Agreement, (y) the Chatham Ink VI Member’s aggregate Ink VI Initial Capital
Contributions required to be made pursuant to Section 2.2 of the Ink VI LLC
Agreement and (z) the Chatham Ink VII Member’s aggregate Ink VII Initial Capital
Contributions required to be made pursuant to Section 2.2 of the Ink VII LLC
Agreement, would exceed the Chatham Cap, such excess contribution amount shall
be funded by Cerberus and Cerberus’ Percentage Interest shall be appropriately
increased to reflect its relative contribution to the total amount of Initial
Capital Contributions made pursuant to this Section 2.2. In the event that
Cerberus or Chatham does not fund its pro rata portion of any Initial Capital
Contribution, (x) in the case of Cerberus,

 

-28-



--------------------------------------------------------------------------------

Chatham may, on behalf of the Company, enforce the commitment made by Cerberus
Series Four Holdings LLC (“Cerberus Series Four”), or (y) in the case of
Chatham, Cerberus may, on behalf of the Company, enforce the commitment made by
Chatham REIT, in each case in Cerberus Series Four’s or Chatham REIT’s, as
applicable, capacity as a Plan Sponsor (as defined in the Amended Bid) to
provide equity capital as set forth, and on the terms and conditions contained
in, the Amended Bid.

(b) Additional Capital Contributions. (i) Subject to the terms and conditions of
this Agreement, the Managing Member may issue Capital Calls at any time and from
time to time if additional capital is required for the conduct of the business
of the Company (including without limitation to fund costs and expenses that
would be treated as capital expenditures under GAAP), each Member shall be
required to contribute its pro rata share of such additional capital in
proportion to its Percentage Interest.

(ii) Notwithstanding anything in this Agreement to the contrary, Cerberus shall
have the right, at any time and from time to time, to make a Capital Call, in
lieu of allowing the Managing Member to make such Capital Call, or to require
the Managing Member to make a Capital Call at the direction of Cerberus and, in
either such event, shall not be subject to the conditions and restrictions which
would otherwise apply to a Capital Call made by the Managing Member, if Cerberus
determines in good faith that the Company requires additional capital to
maintain the Properties or otherwise satisfy its existing obligations.

(c) Payment of Capital Contributions. Capital Contributions by the Members shall
be made in U.S. dollars by wire transfer of federal funds to an account or
accounts of the Company specified by the Company. Except as otherwise provided
herein, no Member shall be entitled to any compensation by reason of its Capital
Contribution or by reason of serving as a Member. No Member shall be required to
lend any funds to the Company.

(d) Failure to Fund Capital Contributions. If a Member shall fail to timely make
any Capital Contribution required pursuant to this Section 2.2 (such Member
being hereinafter referred to as a “Non-Contributing Member”), the Managing
Member shall give the other Members notice of the amount not funded by the
Non-Contributing Member (such amount being hereinafter referred to as the
“Failed Contribution”), and if one or more of such other Members shall have
funded its ratable share of the Capital Contribution in question (each a
“Contributing Member” and collectively, the “Contributing Members”), each
Contributing Member shall have the right to fund its pro rata portion of such
Failed Contribution (such amount of all or any part of a Failed Contribution
funded by such Contributing Member, the “Funded Amount”), and elect, at its sole
election, to (i) treat the Funded Amount as an unsecured loan to the Company (a
“Member Loan”), repayable solely out of available cash, and bearing interest at
the rate of 15% per annum, compounded monthly as of the end of each calendar
month, or (ii) treat such Funded Amount as a Capital Contribution by such
Contributing Member, in which event (A) such Contributing Member’s Capital
Contribution and Capital Account shall be increased by 115% of such Contributing
Member’s Funded Amount, and (B) the Percentage Interest of such Contributing
Member shall be increased by such Funded Amount (valued in accordance with the
value of Percentage Interests as of the date hereof) and the Percentage Interest
of the Non-Contributing Member shall be correspondingly decreased. Any Member
Loan shall be

 

-29-



--------------------------------------------------------------------------------

secured by a lien in favor of the Contributing Member(s) on the interests of the
Non-Contributing Member that owes such obligations. Any Contributing Member or
Members electing to treat its Funded Amount as a Member Loan shall receive all
distributions payable to the Non-Contributing Member pursuant to Section 7.1
below until such time as the Member Loan shall be paid in full (including all
interest thereon); provided that if more than one Contributing Member has made a
Member Loan in respect of such Non-Contributing Member’s Failed Contribution,
each such Contributing Member shall receive its proportionate share of all such
distributions based on such Contributing Member’s Member Loan as compared to all
Member Loans made in respect of such Failed Contribution. In the event that one
or more Contributing Members elect to treat their respective Funded Amounts as
capital contributions and the Non-Contributing Member subsequently contributes
all or any portion of the Failed Contribution amount to the Company pursuant to
the 15-day cure period in Section 3.6(a) below, (x) such contributed amount
shall be distributed to the Contributing Member(s) pro rata in accordance with
their respective Funded Amounts, and (y)(I) the Contributing Members’ Percentage
Interests shall be decreased by such distribution in respect of its Funded
Amount and (II) the Non-Contributing Member’s Percentage Interest shall be
correspondingly increased.

Section 2.3 Capital Accounts.

(a) Capital Accounts. A capital account (“Capital Account”) shall be maintained
for each Member in accordance with this Section 2.3. Without limiting the
generality of the foregoing, a Member’s Capital Account shall be increased by
(i) the amount of money contributed by the Member to the Company, (ii) the
initial Gross Asset Value of property contributed by the Member to the Company,
as determined by the contributing Member and the Managing Member (net of
liabilities that the Company is considered to assume or take subject to pursuant
to Code Section 752), (iii) allocations to the Member of Profits pursuant to
Article VI, and (iv) the amount of any Company liability assumed by such Member.
A Member’s Capital Account shall be decreased by (x) the amount of money
distributed to the Member, (y) the Gross Asset Value of any property so
distributed to the Member as determined by the distributee Member and the
Managing Member (net of any liabilities that such Member is considered to assume
or take subject to pursuant to Code Section 752), and (z) allocations to the
Member of Losses pursuant to Article VI.

(b) Negative Capital Account. No Member shall be required to make up a deficit
balance in such Member’s Capital Account or to pay to any Member the amount of
any such deficit in any such account.

(c) Credit of Capital Contribution. For purposes of computing the balance in a
Member’s Capital Account, no credit shall be given for any Capital Contribution
which such Member is to make until such Capital Contribution is actually made.

(d) Transfer. In the event of a Transfer of all or a portion of a Member’s
interest in the Company in accordance with the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferring Member to
the extent it relates to the Transferred interest.

 

-30-



--------------------------------------------------------------------------------

Section 2.4 Admission of New Members. Unless otherwise permitted under Article
V, new Members may only be admitted to membership in the Company with the
approval of Cerberus and Chatham. A new Member must agree in writing to be bound
by the terms and provisions of the Certificate of Formation and this Agreement,
each as may be amended from time to time, and must execute a counterpart of, or
an agreement adopting, this Agreement or other related agreements as Cerberus
and Chatham may require. Upon admission, the new Member shall have all rights
and duties of a Member of the Company; provided, however, that such new Member
shall only be entitled to such voting rights as are expressly provided pursuant
to this Agreement.

Section 2.5 Interest. No interest shall be paid or credited to the Members on
their Capital Accounts or upon any undistributed amounts held by the Company.

Section 2.6 Capital Withdrawal Rights, Interest and Priority. Except as
expressly provided in this Agreement, no Member shall be entitled to withdraw or
reduce such Member’s Capital Accounts in whole or in part until the dissolution,
liquidation and winding-up of the Company, except to the extent that
distributions pursuant to Article VII represent returns of capital. A Member who
withdraws or purports to withdraw as a Member of the Company without the consent
of all of the Initial Members or as otherwise allowed by this Agreement shall be
liable to the Company for any damages suffered by the Company on account of the
breach and shall not be entitled to receive any payment in respect of its
Percentage Interest in the Company or a return of its Capital Contribution until
the time otherwise provided herein for distributions to Members.

ARTICLE III.

MANAGEMENT OF THE COMPANY

Section 3.1 Company Governance. Each Member and the Company hereby agree that
the Business and the Company shall be governed by the provisions of this Article
III and that, accordingly, the Company shall cause its Subsidiaries to act in
accordance with the determinations of the Company made pursuant to this Article
III.

(a) The Company shall generally be managed by the Managing Member, who shall
have the overall responsibility for the management, operation and administration
of the Company. The Managing Member is, to the extent of its rights and powers
set forth in this Agreement, an agent of the Company and the actions of the
Company by and through the Managing Member taken in accordance with such rights
and powers shall bind the Company. Except as authorized by the Managing Member
or as set forth in this Agreement, no Member shall participate in the management
and control of the Business or the Company nor shall any Member have the right
or authority to act on behalf of the Company in connection with any matter.

(b) Limitation on Liability of Managing Member. The Managing Member shall not,
solely by reason of being Managing Member, be personally liable for the
expenses, liabilities or obligations of the Company whether arising in contract,
tort or otherwise.

 

-31-



--------------------------------------------------------------------------------

(c) Compensation and Reimbursement. (i) Not less than five days before the first
Business Day of each month, Chatham, the Chatham Ink I Member, the Chatham Ink
III Member, the Chatham Ink IV Member, the Chatham Ink V Member, the Chatham Ink
VI Member and the Chatham Ink VII Member shall provide the Members with a notice
setting forth (x) its good faith estimate of the expenses that it will incur for
such month in connection with its duties in its capacity as Managing Member of
the Company, Chatham Ink I Member’s duties in its capacity as managing member of
Ink I, Chatham Ink III Member’s duties in its capacity as managing member of Ink
III, Chatham Ink IV Member’s duties in its capacity as managing member of Ink
IV, Chatham Ink V Member’s duties in its capacity as managing member of Ink V,
Chatham Ink VI Member’s duties in its capacity as managing member of Ink VI and
Chatham Ink VII Member’s duties in its capacity as managing member of Ink VII
including, without limitation, Chatham’s, Chatham Ink I Member’s, Chatham Ink
III Member’s, Chatham Ink IV Member’s, Chatham Ink V Member’s, Chatham Ink VI
Member’s and/or Chatham Ink VII Member’s reasonable costs and expenses of any
Chatham Company Personnel, less (y) any amounts paid to Chatham, the Chatham Ink
I Member, the Chatham Ink III Member, the Chatham Ink IV Member, the Chatham Ink
V Member, the Chatham Ink VI Member and/or the Chatham Ink VII Member previously
in respect of a Monthly Expense Amount in excess of expenses actually incurred
by Chatham, the Chatham Ink I Member, the Chatham Ink III Member, the Chatham
Ink IV Member, the Chatham Ink V Member, the Chatham Ink VI Member and/or the
Chatham Ink VII Member for such month, plus (z) any expenses actually incurred
by Chatham, the Chatham Ink I Member, the Chatham Ink III Member, the Chatham
Ink IV Member, the Chatham Ink V Member, the Chatham Ink VI Member and/or the
Chatham Ink VII Member previously with respect to a given month exceeding the
Monthly Expense Amount for such month (together, the “Monthly Expense Amount”).
So long as neither Chatham nor any of its Affiliates is in material default of
its obligations under this Agreement, the Ink I LLC Agreement, the Ink III LLC
Agreement, the Ink IV LLC Agreement, the Ink V LLC Agreement, the Ink VI LLC
Agreement or the Ink VII LLC Agreement and such material default has not been
cured within thirty (30) days after written notice of such material default is
delivered to Chatham by any other Member, and provided that Chatham has not been
removed as the Managing Member pursuant to Section 3.2(h), the Chatham Ink I
Member has not been removed as the Managing Member of Ink I pursuant to
Section 3.2(h) of the Ink I LLC Agreement, the Chatham Ink III Member has not
been removed as the Managing Member of Ink III pursuant to Section 3.2(h) of the
Ink III LLC Agreement, the Chatham Ink IV Member has not been removed as the
Managing Member of Ink IV pursuant to Section 3.2(h) of the Ink IV LLC
Agreement, the Chatham Ink V Member has not been removed as the Managing Member
of Ink V pursuant to Section 3.2(h) of the Ink V LLC Agreement, the Chatham Ink
VI Member has not been removed as the Managing Member of Ink VI pursuant to
Section 3.2(h) of the Ink VI LLC Agreement and the Chatham Ink VII Member has
not been removed as the Managing Member of Ink VII pursuant to Section 3.2(h) of
the Ink VII LLC Agreement, the Company shall pay to Chatham in its capacity as
Managing Member (or, at the written direction of Chatham, to a designated
Affiliate of Chatham), on the first Business Day of each month or as promptly as
practicable thereafter, an amount equal to the Company’s portion, determined
based on the relative number of hotels owned by each of the Company, Ink I, Ink
IV, Ink V, Ink VI and Ink VII, of the Monthly Expense Amount submitted for such
month (the “Expense Reimbursement”).

 

-32-



--------------------------------------------------------------------------------

(ii) Except as expressly set forth in clause (i) above or in any separate
agreement between the Managing Member and the Company, the Managing Member shall
not receive compensation or reimbursement of its expenses for its services
performed on behalf of the Company or other benefits it provides to the Company.

(iii) At any time in connection with its review of Chatham’s proposed Monthly
Expense Amount for any month, Cerberus may in its reasonable discretion require
that Chatham eliminate the position(s) associated with particular Chatham
Company Personnel and no longer include the costs associated with such
position(s) as part of Chatham’s Monthly Expense Amount, beginning with the
Monthly Expense Amount that is three months after Chatham is notified of such
requirement from Cerberus; provided, that the Managing Member shall be permitted
to include in the applicable Monthly Expense Amount for the month in which such
expenses are to be paid all severance and related costs incurred in connection
with the termination of such Chatham Company Personnel at Cerberus’ request, to
the extent the grant to such terminated Chatham Company Personnel of such
severance obligation was approved by Cerberus, the Cerberus Ink I Member, the
Cerberus Ink III Member, the Cerberus Ink IV Member, the Cerberus Ink V Member,
the Cerberus Ink VI Member or the Cerberus Ink VII Member at the time of grant.

Section 3.2 Authority, Duties and Obligations of the Managing Member.

(a) The Member designated as the Managing Member (i) shall conduct and manage
the day-to-day affairs of the Company in accordance with (A) the standard of
care required of prudent and experienced joint venture managers and of third
party asset and property managers performing similar functions for similar
properties, (B) customary industry standards, and (C) the then-approved
Operating Budget and the then-approved Business Plan, in each case subject to
the limitations on the Managing Member’s authority and the rights granted solely
to other Members set forth in this Agreement; (ii) shall perform the duties
assigned to it hereunder; and (iii) shall use its best efforts to carry out all
decisions permitted to be made unilaterally by Cerberus pursuant to this
Agreement. In addition to the foregoing, the authority of the Managing Member
shall be limited where (x) any Member’s consent or approval is expressly
required under this Agreement, (y) the consent or approval of any of the Members
is expressly required by a non-waivable provision of applicable law, or (z) the
Managing Member’s authority is otherwise limited or rights are otherwise granted
solely to other Members by the terms of this Agreement.

(b) In furtherance of the foregoing, and subject in each case to the terms of
this Agreement, including the restrictions on the Managing Member set forth in
Section 3.6(b), the Managing Member shall (i) use commercially reasonable
efforts to enforce all agreements entered into by the Company; (ii) use
commercially reasonable efforts to cause the Company at all times to perform and
comply with the provisions (including, without limitation, any provisions
requiring the expenditure of funds) of any loan commitment, agreement, mortgage,
lease or other contract, instrument or agreement to which the Company is a party
or which affects any Property; (iii) subject to the availability of the funds
therefor, pay in a timely manner all non-disputed operating expenses of the
Company in accordance with the terms of the then-approved Operating Budget and
the then-approved Business Plan; (iv) subject to the availability of the funds
therefor, obtain and maintain

 

-33-



--------------------------------------------------------------------------------

insurance coverage with respect to the Properties, at customary levels and in
any event consistent with the requirements of any Loans, and, subject to the
availability of the funds therefor, pay all non-disputed taxes, assessments,
charges and fees payable in connection with the ownership, operation and sale of
the Properties; (v) devote sufficient time to the performance of its duties
hereunder in accordance with good industry practice and this Agreement; and
(vi) provide Cerberus with copies of all material correspondence and other
communications with any Lender pertaining to any Loan, as and when the same are
delivered or received.

(c) The Managing Member hereby covenants and agrees that it shall cause its
personnel, including all Chatham Company Personnel, to perform and/or supervise
the performance of, as applicable, all of the day-to-day activities and/or
duties required of the Managing Member under the terms of this Agreement; and
(ii) no Chatham Company Personnel shall spend any business time as an employee
of Chatham on any project(s) other than the Business of Ink I, Ink III, Ink IV,
Ink V, Ink VI, Ink VII, the Company and their respective Subsidiaries.

(d) Promptly following any request therefor by any Initial Member, the Managing
Member shall deliver to such Initial Member a counterpart copy of any agreement,
certificate or other document executed and delivered by the Managing Member in
the name of or on behalf of the Company, and shall otherwise make available to
any Initial Member all of the books and records of the Company that are in the
possession or control of the Managing Member during reasonable business hours;
provided, that from and after the occurrence of a Termination Event, this
paragraph (d) shall apply only to the Cerberus Initial Members, and the Chatham
Initial Members shall no longer have any of the rights set forth in this
paragraph (d).

(e) Provided that Chatham has not been removed as the Managing Member pursuant
to Section 3.2(g) hereof, Jeffrey Fisher and the other officers of the Managing
Member shall at all times oversee the fulfillment of the duties of the Managing
Member hereunder. Except as expressly provided or permitted herein, the Managing
Member shall not delegate any of its rights or powers to manage and control the
business and affairs of the Company without the prior written consent of
Cerberus.

(f) The Managing Member hereby covenants and agrees that it shall not hold
itself out to any third party as having any authority to act for or on behalf of
the Company, or to bind the Company in any manner, other than to the extent that
such authority is expressly granted to the Managing Member in Section 3.2(a) or
otherwise granted herein or in writing by Cerberus. The Managing Member hereby
acknowledges and agrees that notwithstanding anything set forth in this
Section 3.2 to the contrary, the Managing Member shall not have any authority to
act on behalf of the Company or to execute any documents, agreements or
instruments on behalf of the Company other than to the extent that such
authority is set forth in Section 3.2(a) or otherwise expressly granted under
this Agreement or in writing by Member, and the Managing Member, acting in such
capacity, shall be subject, in all events, to the then-approved Operating Budget
and Business Plan of the Company.

 

-34-



--------------------------------------------------------------------------------

(g) Notwithstanding anything set forth in Section 3.2(a)-(h) hereof to the
contrary, Cerberus shall have the power and authority, on behalf of the Company,
to request, authorize and approve each of the following without the approval or
consent of any other Member:

(i) Compel, cause and undertake the liquidation of the Company and take all
actions related thereto, including the disposition of all then remaining
Properties, at any time following April 25, 2016, so long as such liquidation
will not (A) cause a default under any then existing Loan Documents, (B) cause
Chatham to incur or suffer any recourse liability under any then existing Loan
Documents (including, without limitation, any Carveout Guaranty given by Chatham
or any of its Affiliates), (C) cause the Company or any of its Members (or any
of their respective Affiliates) to become the subject of a Bankruptcy, or
(D) jeopardize the TRS status of Chatham; provided, however, that Cerberus shall
keep the other Initial Members reasonably informed of any material actions
undertaken pursuant to this clause (i) with respect to intended, planned or
pending dispositions;

(ii) Demand and receive an updated Operating Budget and Business Plan from the
Managing Member, at any time and from time to time but in any event no more than
once each fiscal quarter, together with such other reporting items or
information as Cerberus may reasonably require;

(iii) Audit the books and records of the Company and any Property Companies;
provided, however, that the Company shall only be required to pay for one such
audit per calendar year, and any additional audits requested by Cerberus in any
given calendar year shall be paid for by Cerberus;

(iv) Compel, cause and undertake the disposition of any Property in an arms
length transaction to any Person other than Cerberus or an Affiliate of
Cerberus, so long as such disposition will not (A) cause a default under any
then existing Loan Documents, (B) cause Chatham to incur or suffer any recourse
liability under any then existing Loan Documents (including, without limitation,
any Carveout Guaranty given by Chatham or any of its Affiliates), (C) cause the
Company or any of its Members (or any of their respective Affiliates) to become
the subject of a Bankruptcy, or (D) jeopardize the TRS status of Chatham;
provided, however, that Cerberus shall keep the other Initial Members reasonably
informed of any material actions undertaken pursuant to this clause (iv) with
respect to intended, planned or pending dispositions;

(v) Take any action which may be reasonably necessary for the continuation of
the Company’s valid existence as a limited liability company under the laws of
the State of Delaware; provided, however, that Cerberus shall keep the Managing
Member reasonably informed of any material actions undertaken pursuant to this
clause (v); and

(vi) Approve any restructuring plan or take or refrain from taking any other
action relating to the restructuring of the Company, any Property or any Loan,
so long as such restructuring will not (A) cause a default under any then
existing Loan Documents, (B) cause Chatham to incur or suffer any recourse
liability under any then existing Loan Documents (including, without limitation,
any Carveout Guaranty given by Chatham or

 

-35-



--------------------------------------------------------------------------------

any of its Affiliates), (C) cause the Company or any of its Members (or any of
their respective Affiliates) to become the subject of a Bankruptcy,
(D) jeopardize the TRS status of Chatham, or (E) be more adverse to any Member
other than Cerberus than it is to Cerberus; provided, that the restrictions
contained in this clause (E) shall not apply to a restructuring of the Company,
any Property or any Loan to the extent Cerberus has made a good faith
determination that such restructuring is reasonably necessary to avoid, or
mitigate the effects of, an existing default or an impending or imminent default
under any Loan or franchise agreement and that the disproportionately adverse
impact is reasonably necessary to consummate the restructuring on terms that, in
Cerberus’ good faith judgment, are in the aggregate most favorable to the
Company; provided, further, that Cerberus shall keep the Managing Member
reasonably informed of any material actions undertaken pursuant to this clause
(vi).

(h) Upon the occurrence of a Termination Event, Cerberus shall have the right,
in its sole and absolute discretion, to remove Chatham as Managing Member
hereunder; provided, that if Cerberus removes Chatham as Managing Member as a
result of (1) an event described in clause (b) of the definition of Termination
Event, (2) an event described in clause (g) of the definition of Termination
Event based on the Chatham Ink I Member being removed as managing member of Ink
I as a result of an event described in clause (b) of the definition of
“Termination Event” contained in the Ink I LLC Agreement, (3) an event described
in clause (h) of the definition of Termination Event based on the Chatham Ink
III Member being removed as managing member of Ink III as a result of an event
described in clause (b) of the definition of “Termination Event” contained in
the Ink III LLC Agreement, (4) an event described in clause (i) of the
definition of Termination Event based on the Chatham Ink IV Member being removed
as managing member of Ink IV as a result of an event described in clause (b) of
the definition of “Termination Event” contained in the Ink IV LLC Agreement,
(5) an event described in clause (j) of the definition of Termination Event
based on the Chatham Ink V Member being removed as managing member of Ink V as a
result of an event described in clause (b) of the definition of “Termination
Event” contained in the Ink V LLC Agreement, (6) an event described in clause
(k) of the definition of Termination Event based on the Chatham Ink VI Member
being removed as managing member of Ink VI as a result of an event described in
clause (b) of the definition of “Termination Event” contained in the Ink VI LLC
Agreement or (7) an event described in clause (l) of the definition of
Termination Event based on the Chatham Ink VII Member being removed as managing
member of Ink VII as a result of an event described in clause (b) of the
definition of “Termination Event” contained in the Ink VII LLC Agreement,
(x) Chatham shall no longer be entitled to any distributions of any Promoted
Interest (it being understood that Chatham shall remain entitled to all other
distributions contemplated hereby), and (y) Chatham shall not be entitled to
receive reimbursement of any Wind-Down Expenses (as defined below). In the event
that Cerberus removes Chatham as Managing Member pursuant to this
Section 3.2(h), (i) Cerberus shall have the right, in its sole and absolute
discretion, to either become or designate an Affiliate to become the Managing
Member of the Company or cause the Company to engage a third-party manager for
the Company’s business, (ii) the consent of Chatham shall no longer be necessary
for any Major Decision other than a Post-Termination Major Decision, and
(iii) except as set forth above, upon its removal as Managing Member, Chatham
may submit to the Company and the other Members a good faith estimate of the
amount of expenses (the “Wind-Down Expenses”) it will reasonably incur in
connection with the wind-down of its duties in its capacity as Managing Member,
including without limitation Approved Severance Costs, together with reasonably
detailed backup for such estimate, and the

 

-36-



--------------------------------------------------------------------------------

Company will promptly pay such amount to Chatham (or, at the written direction
of Chatham, to a designated Affiliate of Chatham); provided, that in no event
shall the Company be required to pay to Chatham under this Section 3.2(h)
Wind-Down Expenses that, when aggregated with the Wind-Down Expenses payable by
Ink I pursuant to Section 3.2(h) of the Ink I LLC Agreement, the Wind-Down
Expenses payable by Ink III pursuant to Section 3.2(h) of the Ink III LLC
Agreement, the Wind-Down Expenses payable by Ink IV pursuant to Section 3.2(h)
of the Ink IV LLC Agreement, the Wind-Down Expenses payable by Ink V pursuant to
Section 3.2(h) of the Ink V LLC Agreement, the Wind-Down Expenses payable by Ink
VI pursuant to Section 3.2(h) of the Ink VI LLC Agreement and the Wind-Down
Expenses payable by Ink VII pursuant to Section 3.2(h) of the Ink VII LLC
Agreement, exceed $500,000 unless such excess amounts result from liabilities or
obligations incurred in accordance with the applicable Operating Budget and
Business Plan as approved by Cerberus, the Cerberus Ink I Member, the Cerberus
Ink III Member, the Cerberus Ink IV Member, the Cerberus Ink V Member, the
Cerberus Ink VI Member or the Cerberus Ink VII Member at the time of incurrence
as potential Wind-Down Expenses, or as otherwise approved in writing by
Cerberus, the Cerberus Ink I Member, the Cerberus Ink III Member, the Cerberus
Ink IV Member, the Cerberus Ink V Member, the Cerberus Ink VI Member or the
Cerberus Ink VII Member as potential Wind-Down Expenses.

Section 3.3 Managing Member Certifications. Any Person dealing with the Company
may rely (without duty of further inquiry) upon a certificate issued by the
Company that is signed by the Managing Member or any of the Officers as to any
of the following:

(a) the identity of any Member or Officer or other agent of the Company;

(b) the existence or nonexistence of any fact or facts which constitute(s) a
condition precedent to acts by the Managing Member or the Members;

(c) the Person or Persons authorized to execute and deliver any instrument or
document of the Company; or

(d) any act or failure to act by the Company or any other matter whatsoever
involving the Company.

Section 3.4 Officers.

(a) Principal Officers. The Officers of the Company shall be a President and
Chief Executive Officer, and may be a Chief Operating Officer, Chief Financial
Officer, Secretary, Treasurer, one or more Vice Presidents, and one or more
Assistant Treasurers or Assistant Secretaries.

(b) Other Officers. The Managing Member may also appoint such other Officers and
agents as it shall deem necessary who shall hold their offices for such terms
and shall, subject to the limitations set forth herein, exercise such powers and
perform such duties as shall be determined from time to time by the Managing
Member.

(c) Compensation. The compensation of all Officers and all officers of the
Subsidiaries shall be fixed by, and paid by, the Managing Member; provided,
however,

 

-37-



--------------------------------------------------------------------------------

that their salaries shall conform to any employment agreement approved by the
Members, to the extent required by this Agreement and entered into between the
Company or any Subsidiary and any Officer. In no event shall the Company be
required to pay any compensation to any Officer.

(d) Authority of Officers.

(i) The President and Chief Executive Officer (or “President and CEO”) of the
Company shall have general and active management of the Company, shall have the
responsibility for the day-to-day management and operation of the Company, and
shall see that all lawful orders and resolutions are carried out. The President
and CEO shall execute bonds, mortgages and other contracts except where the
signing and execution shall be expressly delegated by the Members or, to the
extent permitted by this Agreement, the Managing Member to one or more other
officers or agents of the Company.

(ii) If appointed, the Chief Operating Officer, Chief Financial Officer, Vice
Presidents, Treasurer, Secretary, Assistant Treasurers and Assistant Secretaries
shall have the powers and duties described in this Section 3.4, as may be
modified from time to time by the Managing Member:

 

  1) Chief Operating Officer. The Chief Operating Officer shall have
responsibility for the day-to-day management and operation of the Business,
general oversight of the operation of the Company’s operations and employees,
and other such duties and responsibilities as determined by the President and
CEO or the Managing Member.

 

  2) Chief Financial Officer. The Chief Financial Officer shall have
responsibility for the day-to-day management and general oversight of the
accounting and finance function of the Company and supervision of any Treasurer
and Assistant Treasurers, and other such duties and responsibilities as
determined by the President and CEO, the Chief Operating Officer or the Managing
Member.

 

  3) The Vice Presidents. The Vice Presidents shall perform such duties and have
such powers as the Managing Member or the President and CEO or the Chief
Operating Officer may from time to time prescribe.

 

  4) The Secretary; Assistant Secretary. The Secretary shall attend all meetings
of the Members and record all the proceedings of the meetings of the Company and
of the Members in a book to be kept for that purpose and shall perform like
duties for any standing committees when required. He or she shall give, or cause
to be given, notice of all meetings of committees of the Company, and shall
perform such other duties as may be prescribed by the Managing Member or the
President and CEO, under whose supervision he or she shall be. In the absence of
the Secretary or in the event of his or her incapacity or refusal to act, or at
the direction of the Secretary, any Assistant Secretary may perform the duties
of the Secretary.

 

-38-



--------------------------------------------------------------------------------

  5) The Treasurer; Assistant Treasurer. The Treasurer shall have the custody of
the Company’s funds and securities and shall keep full and accurate accounts of
receipts and disbursements in books belonging to the Company and shall deposit
all moneys and other valuable effects in the name and to the credit of the
Company in such depositories as may be designated by the Members. The Treasurer
shall disburse the funds of Company as may be ordered by the Members or, to the
extent permitted by this Agreement, the Managing Member, President and CEO,
Chief Financial Officer or Chief Operating Officer, taking proper vouchers for
such disbursements, and shall render to the President and CEO, Chief Operating
Officer, Chief Financial Officer and Managing Member, or when any Officer so
requires, an account of all transactions as treasurer and of the financial
condition of the Company.

(e) Limitations on Officer’s Powers. Notwithstanding any other provision
contained in this Agreement to the contrary, should a delegation of authority be
established by the Managing Member, no act shall be taken, sum expended,
decision made, obligation incurred or power exercised by any Officer on behalf
of the Company other than in accordance with such delegation of authority.

(f) Term of Officers. (i) An Officer may resign at any time by giving written
notice to the Managing Member. The resignation of an Officer shall take effect
upon the Managing Member’s receipt of written notice of the Officer’s
resignation or at such later time as shall be specified in the written notice.
Unless otherwise specified in the Officer’s written notice of resignation, the
acceptance of the Officer’s resignation shall not be necessary to make it
effective. If the Officer also is a Member, the Officer’s resignation as an
Officer shall not affect the Officer’s rights as a Member and shall not
constitute a withdrawal of the Officer as a Member.

(ii) The Managing Member may terminate the employment of and/or remove any
Officer with or without cause.

(iii) The Managing Member may elect at any time a new or replacement Officer to
fill any vacancy.

Section 3.5 Operating Budget and Business Plan. (a) For the period beginning on
the Closing Date and ending on December 31, 2011, the Company shall operate in
accordance with the current Operating Budget (in the form annexed hereto as
Exhibit D) prepared by the Debtors and a Business Plan to be mutually agreed by
the Members. Thereafter, the Operating Budget and Business Plan shall be
prepared and submitted annually by the Managing Member, the Chatham Ink I
Member, the Chatham Ink III Member, the Chatham Ink IV Member, the Chatham Ink V
Member, the Chatham Ink VI Member or the Chatham Ink VII Member (or the Hotel
Manager at the direction of the Managing Member) to the Initial Members for
approval at least thirty (30) calendar days prior to the end of each fiscal year
with respect to the following fiscal year which shall, in the case of the
Operating Budget, set forth, inter alia, all anticipated revenues, operating
expenses, capital expenditures, renovation budgets, renovation schedules and
reserves for the Company, Ink I, Ink III, Ink IV, Ink V, Ink VI and Ink VII
during such period, and, in the case of the Business Plan shall set forth, inter
alia, the Company’s, Ink I’s, Ink III’s,

 

-39-



--------------------------------------------------------------------------------

Ink IV’s, Ink V’s, Ink VI’s and Ink VII’s strategy for the leasing, marketing
and operation of each of the Properties and the properties owned by Ink I, Ink
IV, Ink V, Ink VI and Ink VII and an estimate of the amount, timing and reason
for all anticipated Capital Contributions from the Members during such period;
provided, that if the Managing Member should fail to timely prepare and submit
in proposed form any such Operating Budget and Business Plan, Cerberus, the
Cerberus Ink I Member, the Cerberus Ink III Member, the Cerberus Ink IV Member,
the Cerberus Ink V Member, the Cerberus Ink VI Member and/or the Cerberus Ink
VII Member shall be authorized to prepare such Operating Budget and Business
Plan for the approval of the Initial Members. Whenever the Managing Member
determines that revisions to the then-approved Operating Budget or Business Plan
would be in the best interests of the Company, the Managing Member may submit
such proposed revisions to such Operating Budget and/or Business Plan to
Cerberus for its review; provided, however, that all amendments and
modifications to the then-approved Operating Budget or Business Plan shall
require the approval of Cerberus, which approval may be granted or withheld by
Cerberus in its sole and absolute discretion.

(b) Notwithstanding Section 3.5(a), in the event that the Initial Members are
unable to agree on all or certain provisions of an Operating Budget or Business
Plan for a given year, the Managing Member will conduct the business of the
Company pursuant to those provisions of such Operating Budget or Business Plan
which are agreed-upon and adopted. With respect to any aspects of the business
of Company that are not addressed by the Operating Budget or Business Plan for
that given year, the Managing Member is authorized and directed to cause the
employees of the Company to conduct such aspect of the business of the Company
in accordance with the guidelines set forth in the most recently approved
Operating Budget or Business Plan, as applicable, and otherwise in accordance
with prior practice; provided, however, that, if applicable, the Managing Member
may adjust the annual compensation of the Chatham Company Personnel and other
expenses of the Company for inflation.

Section 3.6 Voting Rights of Members.

(a) Members shall have no right or authority to vote on matters other than
matters explicitly requiring such vote in this Agreement or in the Act. For
matters set forth in this Agreement explicitly requiring a vote of the Initial
Members, such matters shall require the vote of all Initial Members. In the
event any Initial Member shall transfer less than all of its Percentage Interest
to an unaffiliated third party in a transaction or in a series of transactions,
then the portion of such Initial Member’s votes that is equal to the portion of
such Initial Member’s Percentage Interest transferred shall be deemed cancelled
and the transferee (if an unaffiliated third party) in such transfer shall not
have the right to vote on any matter as an “Initial Member”. In the event any
Initial Member shall transfer its entire Percentage Interest held on the date of
such transfer to an unaffiliated third party in a transaction or in a series of
transactions, then all of the votes of its Percentage Interest on the date of
such transfer shall be deemed to have been transferred to such transferee upon
the satisfaction of the conditions contained in Article V and such transferee
shall not have the right to vote on any matter as an “Initial Member”.
Notwithstanding the foregoing, if at any time a Member (i) shall transfer more
than 50% of such Member’s Percentage Interest (excluding, however, transfers
made by such Member to a Permitted Transferee), or (ii) shall

 

-40-



--------------------------------------------------------------------------------

be in default with respect to its obligations to fund additional capital
contributions pursuant to Section 2.2 above, the remaining votes of such Member
shall be deemed cancelled and such Member shall have no voting rights except as
otherwise required by the Act; provided, that in the case of clause (ii), (x) to
the extent Contributing Member(s) elect to treat their respective Funded Amounts
as loans and such Non-Contributing Member repays all such loans (including all
interest thereon) within 15 days, the voting rights of such Member shall be
reinstated and (y) to the extent the Contributing Member(s) elect to treat their
respective Funded Amounts as capital contributions, the Company shall provide
notice to such Non-Contributing Member on the next Business Day indicating such
election and the voting rights of such Non-Contributing Member shall be deemed
cancelled if the Non-Contributing Member does not provide its capital
contribution to the Company within 15 days after receipt of such notice.

(b) Notwithstanding anything to the contrary in this Agreement, unless expressly
set forth in this Agreement (including pursuant to Section 3.2(h) above), the
Company shall not approve or take, and neither the Managing Member shall take or
cause the Company to take or approve, any action with respect to any Major
Decision without the affirmative vote or written consent of all of the Initial
Members.

Section 3.7 Buy/Sell. At any time on or after April 25, 2013, any Initial Member
(a “Notifying Member”) has the right (the “Buy/Sell Right”) to give written
notice to the non-notifying Initial Members (each a “Non-Notifying Member”) to
require that the Non-Notifying Members (x) buy all, but not less than all, of
the Percentage Interest of the Company of the Notifying Member or (y) sell all,
but not less than all, of the Non-Notifying Members’ Percentage Interest to the
Notifying Member; provided, that no Member shall be entitled to exercise its
Buy/Sell Right if, at the time of such Member’s election to so exercise, such
Member is in default of any of its obligations hereunder and, provided, further,
that if any member of Ink I (an “Ink I Notifying Member”), any member of Ink III
(an “Ink III Notifying Member”), any member of Ink IV (an “Ink IV Notifying
Member”), any member of Ink V (an “Ink V Notifying Member”), any member of Ink
VI (an “Ink VI Notifying Member”) or any member of Ink VII (an “Ink VII
Notifying Member”) has exercised its buy/sell right pursuant to Section 3.7 of
the Ink I LLC Agreement (the “Ink I Buy/Sell Right”), Section 3.7 of the Ink III
LLC Agreement (the “Ink III Buy/Sell Right”), Section 3.7 of the Ink IV LLC
Agreement (the “Ink IV Buy/Sell Right”), Section 3.7 of the Ink V LLC Agreement
(the “Ink V Buy/Sell Right”), Section 3.7 of the Ink VI LLC Agreement (the “Ink
VI Buy/Sell Right”) or Section 3.7 of the Ink VII LLC Agreement (the “Ink VII
Buy/Sell Right”), as applicable, the Member(s) that is an Affiliate of the Ink I
Notifying Member, Ink III Notifying Member, Ink IV Notifying Member, Ink V
Notifying Member, Ink VI Notifying Member or Ink VII Notifying Member, as
applicable, shall be required to exercise its Buy/Sell Right hereunder at the
same time. The Buy/Sell Right shall be exercised in accordance with the
following provisions:

(i) The Notifying Member shall deliver to the Non-Notifying Member or Members,
as the case may be, a written notice (a “Buy/Sell Notice”) (by both facsimile
and certified mail) setting forth (A) its intention to exercise the Buy/Sell
Right contained herein, (B) describing all oral or written offers, if any,
received by the Notifying Member during the previous twelve calendar months
relating to the acquisition, financing or leasing of all or any portion of the
Properties. On or before the 20th day following its receipt of a

 

-41-



--------------------------------------------------------------------------------

Buy/Sell Notice, each Non-Notifying Member may notify the Notifying Member (the
“Election Notice”) whether it elects either (i) to sell its Percentage Interest
for an amount equal to the amount that it would be entitled to receive if the
Company had sold its assets for the Valuation Amount (as defined below) on the
closing date of the Buy/Sell Right transaction, determined in accordance with
Section 3.7(a)(iv) (the “Buy/Sell Closing Date”) and immediately thereafter paid
all of its liabilities in full and distributed the net proceeds resulting from
such sale to the Members (a “Sell Notice”) or (ii) to buy the Percentage
Interest of the Notifying Member at an amount equal to the amount that the
Notifying Member would be entitled to receive if the Company had sold its assets
for Valuation Amount on the Buy/Sell Closing Date and immediately thereafter
paid all of its liabilities in full and distributed the net proceeds resulting
from such sale to the Members (a “Buy Notice”). If a Non-Notifying Member fails
to deliver an election notice within that time, it will be deemed to have
delivered a Sell Notice. Notwithstanding the foregoing, a Non-Notifying Member
shall make (and shall be required to make) the same election to buy or to sell
under this Section 3.7(i) as such Non-Notifying Member’s Affiliates have made in
respect of their Ink I Buy/Sell Right, Ink III Buy/Sell Right, Ink IV Buy/Sell
Right, Ink V Buy/Sell Right, Ink VI Buy/Sell Right or Ink VII Buy/Sell Right, as
applicable, such that in no event shall a Notifying Member hereunder be required
to purchase pursuant to a Buy Notice or required to sell pursuant to a Sell
Notice or a deemed Sell Notice, as applicable, unless, in each case, the
corresponding Ink I Notifying Member, Ink III Notifying Member, Ink IV Notifying
Member, Ink V Notifying Member, Ink VI Notifying Member and Ink VII Notifying
Member are also required to purchase pursuant to buy notices delivered in
accordance with the Ink I LLC Agreement, Ink III LLC Agreement, Ink IV LLC
Agreement, Ink V LLC Agreement, Ink VI LLC Agreement and Ink VII LLC Agreement,
or are also required to sell pursuant to sell notices delivered or deemed to be
delivered in accordance with the Ink I LLC Agreement, Ink III LLC Agreement, Ink
IV LLC Agreement, Ink V LLC Agreement, Ink VI LLC Agreement and Ink VII LLC
Agreement, as applicable.

(ii) Promptly after a Buy/Sell Notice is delivered, the Notifying Member and the
Non-Notifying Member or Members, as the case may be, shall attempt to reach
agreement on the value of the assets of the Company as of the Buy/Sell Closing
Date, free and clear of all liabilities (the “Valuation Amount”). Within fifteen
(15) days after such Buy/Sell Notice is delivered, the Notifying Member on the
one hand and the Non-Notifying Member or Members, as the case may be, on the
other hand shall submit to the other an estimate of the Valuation Amount. If the
estimates vary by ten percent (10%) or less of the greater value, the Valuation
Amount shall be determined by calculating the average of the two submitted
values. In the event that either the Notifying Member on the one hand and the
Non-Notifying Member or Members, as the case may be, on the other hand fail to
submit an estimate within the required fifteen (15) day period and if such
failure continues for five (5) days after notice of such failure from the other,
such failure shall be deemed for all purposes to constitute acceptance of the
single estimate submitted in a timely fashion. If the two estimates vary by more
than 10%, then such Members shall appoint HVS International or another
independent, nationally recognized valuation expert mutually agreeable to such
Members as an independent appraiser (the “Independent Appraiser”) to determine
the Valuation Amount. The Independent Appraiser shall be instructed to determine
the Valuation Amount at least fifteen (15) days prior to the Buy/Sell Closing
Date, and the determination of the Independent Appraiser shall be final and
binding upon the Members; provided that in no event shall the Valuation Amount
as determined by the Independent Appraiser be less than the lowest estimate or
greater than the highest estimate

 

-42-



--------------------------------------------------------------------------------

submitted by the Members pursuant to this Section 3.7(a)(ii). In connection with
any valuation process, including the generation and submission of estimates to
each other by the Members, (A) the Members shall consult with each other to
determine what information shall be provided to the Independent Appraiser,
(B) the Members shall provide the Independent Appraiser and the other Members
full access during normal business hours to examine all pertinent books, records
and files, agreements and other operating agreements, and (C) each Member shall
provide the other Members with copies of any information, document, file,
agreement or data concurrently with its provision to the Independent Appraiser.
The fees and expenses of the Independent Appraiser shall be borne by the
Company. In the event that the determination of the valuation amount for Ink I
(the “Ink I Valuation Amount”), the valuation amount for Ink III (the “Ink III
Valuation Amount”), the valuation amount for Ink IV (the “Ink IV Valuation
Amount”), the valuation amount for Ink V (the “Ink V Valuation Amount”), the
valuation amount for Ink VI (the “Ink VI Valuation Amount”) and/or the valuation
amount for Ink VII (the “Ink VII Valuation Amount”) is to be determined by an
independent appraiser pursuant to Section 3.7 of the Ink I LLC Agreement, the
Ink III LLC Agreement, the Ink IV LLC Agreement, the Ink V LLC Agreement, the
Ink VI LLC Agreement and/or the Ink VII LLC Agreement, as applicable, the
Members shall appoint the same independent appraiser to determine the Ink I
Valuation Amount, the Ink III Valuation Amount, the Ink IV Valuation Amount, the
Ink V Valuation Amount, the Ink VI Valuation Amount, the Ink VII Valuation
Amount and the Valuation Amount hereunder, and shall instruct such Independent
Appraiser to use the same methodology to determine the Ink I Valuation Amount,
the Ink III Valuation Amount, the Ink IV Valuation Amount, the Ink V Valuation
Amount, the Ink VI Valuation Amount, the Ink VII Valuation Amount and the
Valuation Amount hereunder.

(iii) If one or more of the Non-Notifying Members deliver or are deemed to have
delivered a Sell Notice and one or more Non-Notifying Members deliver or are
deemed to have delivered a Buy Notice, then the Notifying Member and each
Non-Notifying Member that delivered a Sell Notice will sell their Percentage
Interest to the Non-Notifying Member(s) that delivered a Buy Notice, and such
Non-Notifying Members shall purchase such Percentage Interests pro rata based on
the aggregate Percentage Interest represented by such Non-Notifying Members.
Within five (5) Business Days after an election has been made under
Section 3.7(a)(i), or, if later, three (3) Business Days after the final
Valuation Amount is determined, the purchasing Member shall deposit with the
selling Member a non-refundable earnest money deposit in an amount equal to 10%
of the amount which the selling Member is entitled to receive for its Percentage
Interest hereunder. Such deposit shall be applied to the purchase price due to
the selling Member at closing; provided, however, that if the purchasing Member
should thereafter fail to consummate the transaction, such deposit shall be
retained as liquidated damages by the selling Member, free of all claims of the
acquiring Member, and the purchasing Member shall thereafter be permanently
barred from initiating the exercise of the Buy/Sell Right pursuant to this
Section 3.7. The Members agree that damages would be suffered by the selling
Member as a result of any such default on the purchasing Member’s part, that
such damages would be difficult or impossible to determine, and that the amount
of the deposit represents a reasonable estimate of what such damages would be.

(iv) The closing date of the purchase and sale shall be the 90th day after the
last Election Notice was received or deemed received, (or if that day is not a
Business Day, on the next succeeding Business Day), or if later the fifth
Business Day after all

 

-43-



--------------------------------------------------------------------------------

regulatory approvals required for the purchase and sale have been obtain, or at
such other time as the Initial Members may agree. At that time (x) the selling
Member(s) shall sell, assign, and deliver its Percentage Interest, and the
selling Member(s) and their Affiliate(s), as applicable, shall sell, assign, and
deliver their respective Percentage Interests so specified to the purchasing
Member(s) free and clear of all liens, security interests and adverse claims,
together with such instruments of transfer, evidence of the absence of all
liens, security interests or adverse claims, and evidence of due authorization,
execution, and delivery of all related documentation as the purchasing Member(s)
reasonably may request; and (y) the purchasing Member(s) shall pay the selling
Member(s) the amount that each would be entitled to receive if the Company had
sold its assets for Valuation Amount on the Buy/Sell Closing Date and
immediately thereafter paid all of its liabilities in full and distributed the
net proceeds resulting from such sale to the Members. Each Member will bear its
own costs associated with the purchase and sale.

(v) On the closing, each selling Member shall cease to be a member of the
Company, and its Percentage Interest shall vest in the purchasing Member(s).

(vi) If any Member fails to purchase and pay for any Percentage Interests as and
when provided in the preceding provisions of this Section 3.7, then the selling
Members may either (A) pro rata based on their respective Percentage Interests
or as they otherwise may agree, at their election by notice to the defaulting
Member at any time on or before the 30th day after the date the sale was to have
been consummated, elect to purchase the Percentage Interest of the Member so
defaulting and its Affiliates for a price calculated by multiplying 75% by the
amount that the defaulting Member and its Affiliates would be entitled to
receive if the Company had sold its assets for Valuation Amount on the Buy/Sell
Closing Date and immediately thereafter paid all of its liabilities in full and
distributed the net proceeds resulting from such sale to the Members; provided,
that the closing of this purchase and sale otherwise shall occur as provided in
Section 3.7(iv), but with any time periods measured from the date of the notice
under this Section 3.7(vi); or (B) retain the defaulting Member’s earnest money
deposit as liquidated damages for such default, the Members hereby acknowledging
and agreeing that (1) it would be difficult or impossible to determine the
damages suffered by the selling Members on account of the purchasing Member’s
default, and (2) the amount of the deposit represents a reasonable estimate of
such damages; provided, that in the event that the purchasing Member failed to
make its earnest money deposit as required by 3.7(a)(iii) hereof, the selling
Members shall have the right, in lieu of receiving liquidated damages pursuant
to this Section 3.7(a)(vi), to seek and obtain an award or judgment against the
purchasing Member in the amount of the required earnest money deposit, together
with any reasonable attorneys’ fees and disbursements incurred in obtaining such
award or judgment.

(vii) If the selling Member should default in its obligation to sell in
accordance with this Section 3.7, the acquiring Member shall be entitled to
either (A) demand and receive a return of the earnest money deposit which it
previously deposited with the selling Member, and, upon the return of such
deposit, the selling Member’s default hereunder shall be deemed to have been
waived; provided, however, that if the selling Member fails to return such
deposit to the acquiring Member, the purchasing Member shall have the right to
seek and obtain an award or judgment against the selling Member in the amount of
such deposit, together with any reasonable attorneys’ fees and disbursements
incurred in obtaining such award or judgment; or (B) seek specific performance
of the selling Member’s obligations under this Section 3.7, the

 

-44-



--------------------------------------------------------------------------------

Members hereby acknowledging and agreeing that the remedy at law for breach of
the obligations of the selling Member under this Section 3.7 would be inadequate
in view of (x) the impossibility of accurately calculating the damages which
would be suffered by the acquiring Member upon a default by the selling Member,
and (y) the uniqueness of the Properties.

(viii) The preceding provisions of this Section 3.7 shall not apply to any
Percentage Interest from and after the first time Percentage Interests are
issued or sold through a registered offering under the Securities Act.

ARTICLE IV.

GENERAL GOVERNANCE

Section 4.1 Other Ventures.

(a) It is expressly agreed that each Initial Member, and any Affiliates,
officers, directors, trustees, managers, stockholders, members, partners or
employees of such Initial Member, may engage in other business ventures of every
nature and description, whether or not in competition with the Company,
independently or with others, and neither the Company nor the other Members
shall have any rights in and to any independent venture or activity or the
income or profits derived therefrom; the pursuit of other ventures and
activities by any such Person is hereby consented to by each Member and shall
not be deemed wrongful or improper.

(b) Nothing in this Agreement shall be construed so as to prohibit any Member or
its respective Affiliates, officers, directors, managers, stockholders, members,
partners or employees from owning, operating or investing in any business of any
nature and description, independently or with others and no Member need disclose
its intention to make any such investment to the other, nor advise the Company
of the opportunity presented by any such prospective investment.

(c) Notwithstanding the foregoing, in the event that any Member receives an
opportunity directly related to any Property, such Member shall first offer such
opportunity, to the extent relating to any Property, to Cerberus and Chatham on
behalf of the Company. If either Cerberus or Chatham (i) declines on behalf of
the Company to participate in such opportunity or (ii) is deemed to decline on
behalf of the Company to participate in such opportunity as a result of a
failure to approve participation by the Company within 10 Business Days of such
offer, but either Chatham or Cerberus, as applicable, as the non-presenting
Member wishes to participate in such opportunity in its own capacity, Chatham or
Cerberus, as applicable and the presenting Member shall participate in such
opportunity on such basis as they shall agree or, in the absence of such
agreement, in proportion to their then equity percentages in the Company. If the
Company and each Member thereof rejects such opportunity, the presenting Member
may exploit such opportunity in any manner it sees fit, provided that the
presenting Member is not provided materially more favorable terms in the
aggregate with respect to such opportunity than were presented to the Company,
or the non-presenting Member in connection with their potential participation.

 

-45-



--------------------------------------------------------------------------------

Section 4.2 Information. The Company covenants and agrees, and the Managing
Member shall cause the Company, to deliver to each Member (a) consolidated
financial reports of the Company audited by PricewaterhouseCoopers LLP or such
other independent accounting firm of national reputation for the Company and its
subsidiaries, within 90 days after the end of the Fiscal Year of the Company;
(b) consolidated quarterly unaudited financial reports for the Company, setting
forth (i) an itemized breakdown of all income and expenses of the Company for
such quarter, (ii) a reconciliation of actual revenues and expenses as compared
with the projected Budget amounts for such items, together with a detailed
explanation of any noted discrepancies, (iii) an update on the progress of the
Company’s business as compared to the then-approved Business Plan, and (iv) such
other updates and information as may reasonably be requested by Cerberus, within
45 days after the end of each fiscal quarter of the Company; (c) consolidated
monthly financial reports for the Company within 30 days after the end of the
each month; and (d) such other information and data (including such information
and reports made available to any Lender of the Company or any of its
Subsidiaries under any credit agreement or otherwise) as from time to time may
be reasonably requested by Cerberus. All information provided by the Managing
Member pursuant to Sections 4.2 and 4.3 shall be certified by an officer of the
Managing Member (or, for so long as Chatham is the Managing Member, by the
senior-most employee of Chatham that is a member of the Chatham Company
Personnel) as to its truth, completeness and authenticity.

Section 4.3 Access. The Company shall, and shall cause its Subsidiaries,
Officers, directors, trustees, members, employees, auditors and other agents to
(a) afford the Officers, employees, auditors and other agents of the Members
during normal business hours and upon reasonable notice reasonable access to its
officers, employees, auditors, legal counsel, properties, offices, plants and
other facilities and to all books and records and (b) afford each Initial Member
the opportunity to discuss the Company’s affairs, finances and accounts with the
Officers or Managing Member from time to time as each such Initial Member may
reasonably request without creating an undue burden on the Company, including,
without limitation, but in particular, upon notice that a vote is required with
respect to a Major Decision; provided, that the Company shall not be required to
afford any Chatham Initial Member such opportunity from and after the occurrence
of a Termination Event except with respect to a Post-Termination Major Decision.

Section 4.4 Affiliate Transactions.

(a) Neither the Company nor any Property Company shall enter into any agreement
for the performance of any service or activity, or for the purchase of any item,
with an Affiliate of a Member (other than the Hotel Management Agreements with
Island Hospitality Management), without first receiving the prior written
approval of the Initial Members, which approval may be withheld in each such
Member’s sole and absolute discretion; provided, that, from and after the
occurrence of a Termination Event, the prior written approval of the Chatham
Initial Members shall no longer be required so long as any such arrangement is
on an arms’ length basis.

(b) Notwithstanding anything set forth in Section 3.2 or Section 3.6 hereof to
the contrary, an Initial Member, acting alone and on behalf of the Company and
any then existing Property Companies, may enforce and make all decisions under
or in

 

-46-



--------------------------------------------------------------------------------

connection with agreements between the Company or any Property Company, on the
one hand, and the other Initial Member and/or its Affiliates, on the other hand,
provided that for purposes of this Section 4.4(b) Island Hospitality Management
shall be considered an Affiliate of Chatham.

ARTICLE V.

TRANSFERS OF INTERESTS

Section 5.1 Restrictions on Transfer.

(a) No Transfer shall be made by either Chatham or Cerberus with respect to all
or any portion of its Interest without the prior written approval of the
non-Transferring Member unless such Transfer is (i) pursuant to Section 3.7 of
this Agreement, or (ii) to a Permitted Transferee of such Member. No Member will
have the ability to directly or indirectly syndicate its Interest to
unaffiliated co-investors.

(b) The Company, each Member, the Managing Member, the Officers and any other
Person or Persons having business with the Company need only deal with Members
who are admitted as Members or as additional or substitute Members of the
Company, and they shall not be required to deal with any other Person by reason
of a Transfer by a Member. In the absence of a transferee of a transferring
Member’s Percentage Interest being admitted as a Member as provided herein, any
payment to a Member shall release the Company and the Members of all liability
to any other Persons who may be interested in such payment by reason of an
assignment by such Member.

(c) Each transferee, as a condition to its admission as a Member, shall execute
and deliver to the Company such instruments (including a counterpart of this
Agreement), in form and substance reasonably satisfactory to the Managing
Member, as the Managing Member shall reasonably deem necessary or desirable to
confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement (as it may be amended in connection with the
admission of such transferee as a Member). The Members agree to amend this
Agreement to the extent necessary to reflect the Transfer and admission of the
new Member and to continue the Company without dissolution. Upon execution of
such instruments, the transferee shall be admitted to the Company as a Member.
Immediately following the admission of the transferee to the Company as a
Member, any Person who has thereby transferred all of its ownership interest in
the Company shall cease to be a Member of the Company. Except as set forth
herein, any transferee who is admitted to the Company as a Member shall succeed
to the rights and powers, and be subject to the restrictions and liabilities, of
the transferor Member to the extent of the Percentage Interest transferred.

(d) In the event that the Members determine to sell all but not less than all of
their Percentage Interest in the Company (including pursuant to Section 3.7
hereof), the Tax Matters Member will propose a schedule (the “Allocation
Schedule”) to the Initial Members of the Company allocating the expected
purchase price in accordance with Section 1060 of the Code. Upon the affirmative
vote of each of the Initial Members of the Company

 

-47-



--------------------------------------------------------------------------------

(or, from and after the occurrence of a Termination Event, the Cerberus Initial
Members), such proposed allocation will be the Allocation Schedule that will be
proposed by the Members in connection with the potential sale and, if no
objection is made to such Allocation Schedule by the third party purchaser of
the Percentage Interests, will be final and binding in connection with such sale
upon the Members.

Section 5.2 Non-Permitted Transfers.

(a) Any purported Transfer of all or any portion of a Member’s Percentage
Interest of the Company or any economic benefit or other interest therein not in
compliance with Section 5.1 shall be null and void ab initio, regardless of any
notice provided to any of the parties hereto, and shall not create any
obligation or liability of any of the parties hereto to the purported
transferee, and any Person purportedly acquiring all or any portion of any
Percentage Interest or any economic benefit or other interest therein
transferred not in compliance with Section 5.1 shall not be entitled to
admission to the Company as a substitute Member. In the event of any direct or
indirect Transfer of an interest in a Member, other than a Transfer permitted
under Article V hereof, the Member that has made such Transfer shall not be
necessary for any Major Decision until such Transfer has been rescinded or
otherwise nullified, except that the consent of such Member shall still be
required to amend this Agreement.

(b) In the case of an attempted Transfer of all or any portion of any Percentage
Interest of the Company or any economic benefit or other interest therein that
is not in compliance with Section 5.1, the parties engaging or attempting to
engage in such Transfer shall indemnify and hold harmless the other parties
hereto and their respective officers, directors, affiliates, members, partners
and employees from all cost, liability and damage that any of such indemnified
persons may incur (including, without limitation, incremental tax liability and
attorneys’ fees and expenses) as a result of such Transfer or attempted Transfer
and the enforcement of this indemnity.

(c) No Member, including any assignee or successor in interest of any Member,
shall Transfer all or any portion of its Percentage Interest of the Company or
any economic benefit or other interest therein if such Transfer would cause the
Company to be treated as a “publicly traded partnership” within the meaning of
Code Section 7704 and the Regulations promulgated thereunder.

ARTICLE VI.

ALLOCATIONS

Section 6.1 General Rules.

(a) Allocations of Profits and Losses. Except as otherwise provided in this
Article VI, Profits and Losses for any Fiscal Period shall be allocated among
the Members in such manner that, as of the end of such Fiscal Period, the
respective Capital Accounts of the Members shall be equal to the respective
amounts that would be distributed to them, determined as if the Company were to
(i) liquidate the assets of the Company for an amount equal to their Gross Asset
Value and (ii) distribute the proceeds of liquidation pursuant to Section 10.3.

 

-48-



--------------------------------------------------------------------------------

Section 6.2 Other Allocation Rules.

(a) For purposes of determining the Profits, Losses or other items allocable to
any Fiscal Period, Profits, Losses and such other items shall be determined on a
daily, monthly or other basis as determined by the Tax Matters Member in its
reasonable discretion using any permissible method under Code Section 706 and
the Regulations thereunder.

(b) The Members are aware of the United States federal income tax consequences
of the allocations made by this Article VI and hereby agree to be bound by the
provisions of this Article VI in reporting their shares of Company income and
loss for income tax purposes.

(c) All items of income, gain, loss, deduction, or credit and any other
allocations not otherwise provided for shall be allocated among the Members as
determined by the Tax Matters Member in its reasonable discretion.

(d) If a Member transfers all or a portion of its Percentage Interest during any
Fiscal Period, then Profits, Losses, each item thereof and all other items
attributable to the transferred interest for such Fiscal Period shall be divided
and allocated between the transferor and the transferee by taking into account
their varying interests in the Company during the Fiscal Period in accordance
with Section 706(d) of the Code, using any conventions permitted by law and
selected by the Tax Matters Member in its reasonable discretion.

Section 6.3 Tax Allocations: Code Section 704(c).

(a) Subject to Section 6.3(b) and (c), for each Fiscal Year, items of income,
deduction, gain, loss and credit shall be allocated for tax purposes among the
Members to reflect the amounts which have been credited or debited to the
Capital Account of each such Member for such Fiscal Year and prior Fiscal Years.

(b) In accordance with Code Section 704(c) and the Regulations thereunder, items
of income, gain, loss, deduction and credit with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted tax basis of such property at the time of contribution to the Company
for federal income tax purposes and its initial Gross Asset Value at the time of
contribution using a method permitted by applicable Regulations under Code
Section 704(c), as determined by the Tax Matters Member in its reasonable
discretion.

(c) In the event the Gross Asset Value of any Asset is adjusted in accordance
with paragraph (b) of the definition of Gross Asset Value hereof, subsequent
allocations of items of income, gain, loss, deductions or credit with respect to
such asset shall take into account any variation between the adjusted tax basis
of such asset for federal income tax purposes and its Gross Asset Value in the
same manner as under Code Section 704(c) and the Regulations thereunder.

 

-49-



--------------------------------------------------------------------------------

(d) Any elections or other decisions relating to allocations for tax purposes,
basis adjustments or other tax matters shall be made by the Tax Matters Member
in its reasonable discretion. Allocations pursuant to this Section 6.3 are
solely for purposes of federal, state and local taxes and shall not affect, or
in any way be taken into account in computing, any Member’s Capital Account,
share of Profits or Losses, or other items or distributions pursuant to any
provision of this Agreement.

(e) Notwithstanding anything in this Agreement to the contrary, the Tax Matters
Member shall not make any determinations or elections, or fail to make any
elections reasonably requested by the Managing Member, under this Article VI or
the definition of “Depreciation” that could reasonably be expected to
disproportionately, materially and adversely affect Chatham or the Chatham REIT
without Chatham’s prior written consent.

ARTICLE VII.

DISTRIBUTIONS AND EXPENSES

Section 7.1 Distributions of Net Cash Flow. (a) Net Cash Flow shall be
reasonably determined by the Managing Member. Distributions of Net Cash Flow
shall be made on a quarterly basis in the following order and priority:

(i) First, to any Member that has made a Member Loan in the amount of such
Member Loan plus a return thereon at 15% per annum, compounded monthly;

(ii) Second, pari passu to the Members in accordance with their respective
Percentage Interests until each Member and such Member’s Ink I Affiliate(s), Ink
III Affiliate(s), Ink IV Affiliate(s), Ink V Affiliate(s), Ink VI Affiliate(s)
and Ink VII Affiliate(s) collectively have received aggregate distributions from
the Company, Ink I, Ink III, Ink IV, Ink V, Ink VI and Ink VII in an amount
sufficient to provide a 15.0% per annum cumulative return, compounded monthly,
on such Member’s Capital Contributions, such Member’s Ink I Affiliate’s Ink I
Capital Contributions, such Member’s Ink III Affiliate’s Ink III Capital
Contributions, such Member’s Ink IV Affiliate’s Ink IV Capital Contributions,
such Member’s Ink V Affiliate’s Ink V Capital Contributions, such Member’s Ink
VI Affiliate’s Ink VI Capital Contributions and such Member’s Ink VII
Affiliate’s Ink VII Capital Contributions, taken as a whole;

(iii) Third, pari passu to the Members in accordance with their respective
Percentage Interests until all Capital Contributions made by such Member, all
Ink I Capital Contributions made by such Member’s Ink I Affiliate(s), all Ink
III Capital Contributions made by such Member’s Ink III Affiliate(s), all Ink IV
Capital Contributions made by such Member’s Ink IV Affiliate(s), all Ink V
Capital Contributions made by such Member’s Ink V Affiliate(s), all Ink VI
Capital Contributions made by such Member’s Ink VI Affiliate(s) and all Ink VII
Capital Contributions made by such Member’s Ink VII Affiliate(s), taken as a
whole, have been fully recovered;

 

-50-



--------------------------------------------------------------------------------

(iv) Fourth, 10% to Chatham and 90% pari passu to the Members in accordance with
their respective Percentage Interests until such time as Cerberus, Cerberus’ Ink
I Affiliate, Cerberus’ Ink III Affiliate, Cerberus’ Ink IV Affiliate, Cerberus’
Ink V Affiliate, Cerberus’ Ink VI Affiliate and Cerberus’ Ink VII Affiliate have
collectively received a 20.0% per annum cumulative return, compounded monthly,
on Cerberus’ Capital Contributions, Cerberus’ Ink I Affiliate’s Ink I Capital
Contributions, Cerberus’ Ink III Affiliate’s Ink III Capital Contributions,
Cerberus’ Ink IV Affiliate’s Ink IV Capital Contributions, Cerberus’ Ink V
Affiliate’s Ink V Capital Contributions, Cerberus’ Ink VI Affiliate’s Ink VI
Capital Contributions and Cerberus’ Ink VII Affiliate’s Ink VII Capital
Contributions, taken as a whole;

(v) Fifth, 15.0% to Chatham and 85.0% pari passu to the Members in accordance
with their respective Percentage Interests until such time as Cerberus,
Cerberus’ Ink I Affiliate, Cerberus’ Ink III Affiliate, Cerberus’ Ink IV
Affiliate, Cerberus’ Ink V Affiliate, Cerberus’ Ink VI Affiliate and Cerberus’
Ink VII Affiliate have collectively received a 25.0% per annum cumulative
return, compounded monthly, on Cerberus’ Capital Contributions, Cerberus’ Ink I
Affiliate’s Ink I Capital Contributions, Cerberus’ Ink III Affiliate’s Ink III
Capital Contributions, Cerberus’ Ink IV Affiliate’s Ink IV Capital
Contributions, Cerberus’ Ink V Affiliate’s Ink V Capital Contributions,
Cerberus’ Ink VI Affiliate’s Ink VI Capital Contributions, and Cerberus’ Ink VII
Affiliate’s Ink VII Capital Contributions, taken as a whole; and

(vi) Sixth, 20.0% to Chatham and 80.0% pari passu to the Members in accordance
with their respective Percentage Interests.

(b) Notwithstanding the foregoing, Chatham’s receipt of the Promoted Interests
(as defined below) will be subject to Cerberus, Cerberus’ Ink I Affiliate,
Cerberus’ Ink III Affiliate, Cerberus’ Ink IV Affiliate, Cerberus’ Ink V
Affiliate, Cerberus’ Ink VI Affiliate and Cerberus’ Ink VII Affiliate first
receiving a minimum return on Cerberus’ Capital Contributions, Cerberus’ Ink I
Affiliate’s Ink I Capital Contributions, Cerberus’ Ink III Affiliate’s Ink III
Capital Contributions, Cerberus’ Ink IV Affiliate’s Ink IV Capital
Contributions, Cerberus’ Ink V Affiliate’s Ink V Capital Contributions,
Cerberus’ Ink VI Affiliate’s Ink VI Capital Contributions and Cerberus’ Ink VII
Affiliate’s Ink VII Capital Contributions, taken as a whole, of 150% (the
“Minimum Cerberus Multiple”). In the event that the Minimum Cerberus Multiple is
not met at any given time, distributions shall be made in accordance with the
waterfall above provided that the Promoted Interests, if any, payable at such
time will be retained by the Company in an escrow account managed by an escrow
agent reasonably acceptable to Chatham and Cerberus and may only be distributed
to Chatham and deducted from its Capital Account once the Minimum Cerberus
Multiple has been achieved for at least two consecutive fiscal quarters. If
Chatham receives distributions of the Promoted Interests, whether pursuant to
Section 7.1(a) above or the immediately preceding sentence in this
Section 7.1(b) and, at any time subsequent to such receipt, the Minimum Cerberus
Multiple is not achieved for any two consecutive quarters, Chatham shall repay
to the Company all distributions of Promoted Interests previously received by
Chatham. Such repaid distributions shall be retained by the Company in escrow
and shall be distributed to Chatham once the Minimum Cerberus Multiple has been
achieved for at least two consecutive fiscal quarters.

 

-51-



--------------------------------------------------------------------------------

The “Promoted Interest” shall mean any and all distributions to Chatham pursuant
to clause (iv), (v) or (vi) above, in excess of the distributions that Chatham
would have otherwise been entitled to receive had such distribution been made in
accordance with the Members’ respective Percentage Interests.

Section 7.2 Amounts Withheld. All amounts withheld or paid pursuant to the Code
or any provisions of state, local or foreign tax law with respect to any
payment, distribution, allocation or other consideration paid to the Members,
including in connection with a contribution of assets to the Company by a
Member, shall be treated as amounts paid or distributed, as the case may be, to
the Members with respect to which such amount was withheld or paid pursuant to
this Section 7.2 for all purposes under this Agreement. The Company is
authorized to withhold or pay, when required under applicable law, from
payments, distributions, or other consideration paid to Members, and with
respect to allocations to the Members, and to pay over to any federal, state,
local or foreign government any amounts required to be so withheld or paid
pursuant to the Code or any provisions of any federal, state, local or foreign
law, and shall allocate any such amounts to the Members with respect to which
such amounts were withheld or paid.

Section 7.3 Expenses. Except as otherwise provided in this Agreement,
the Company will be responsible for all third party expenses of the Company.
Subject to Section 3.1(c), each Member shall otherwise be responsible for all
costs and expenses incurred by such Member in the performance of its obligations
under this Agreement.

ARTICLE VIII.

OTHER TAX MATTERS

Section 8.1 Tax Matters Member. The Company and each Member hereby designate
Cerberus as the “tax matters partner” for purposes of Code
Section 6231(a)(7)(the “Tax Matters Member”). The Tax Matters Member (after
consultation with the Managing Member) shall: (a) cause to be prepared and
timely filed by the Company all United States federal, state and local income
tax returns of the Company for each year for which such returns are required to
be filed, and (b) determine the appropriate treatment of each item of income,
gain, loss, deduction and credit of the Company and the accounting methods and
conventions under the tax laws of the United States, the several states and
other relevant jurisdictions as to the treatment of any such item or any other
method or procedure related to the preparation of such tax returns. Subject to
the express provisions of this Agreement, Cerberus may in its reasonable
discretion cause the Company to make or refrain from making any and all
elections permitted by such tax laws, provided that the Tax Matters Member shall
not make, or refrain from making any election reasonably requested by the
Managing Member, that could reasonably be expected to disproportionately,
materially and adversely affect Chatham or the Chatham REIT without Chatham’s
prior written consent.

Section 8.2 Furnishing Information to Tax Matters Member. Each Member shall
furnish to the Tax Matters Member such information (including information
specified in Code Section 6230(e)) as such Tax Matters Member may, at its
reasonable discretion, request to permit it to provide the Internal Revenue
Service with sufficient information to allow proper

 

-52-



--------------------------------------------------------------------------------

notice to the Members in accordance with Code Section 6223 or any other
provisions of the Code or the published regulations thereunder which require the
Tax Matters Member to obtain information from the Members.

Section 8.3 Tax Claims and Proceedings. In respect of any income tax audit of
any tax return of the Company, the filing of any amended return or claim for
refund in connection with any item of income, gain, loss, deduction or credit
reflected on any income tax return of the Company, or any administrative or
judicial proceedings arising out of or in connection with any such audit,
amended return, claim for refund or denial of such claim, (a) all expenses
reasonably incurred by the Tax Matters Member in connection therewith shall be
expenses of the Company, (b) the Tax Matters Member shall promptly deliver to
each other Members a copy of all notices, communications, reports and writings
received from the IRS relating to or potentially resulting in an adjustment of
Company items, shall promptly advise each of the other Members of the substance
of any conversations with the IRS in connection therewith and shall keep the
other Members advised of all developments with respect to any proposed
adjustments which come to its attention; (c) the Tax Matters Member shall
(i) provide the other Members with a draft copy of any correspondence or filing
to be submitted by the Company in connection with any administrative or judicial
proceedings relating to the determination of Company items at the Company level
reasonably in advance of such submission, (ii) incorporate all reasonable
changes or comments to such correspondence or filing requested by the other
Members and (iii) provide the other Members with a final copy of correspondence
or filing, (d) the Tax Matter Member will provide each Member with notice
reasonably in advance of any meetings or conferences with respect to any
administrative or judicial proceedings relating to the determination of Company
items at the Company level (including any meetings or conferences with counsel
or advisors to the Company with respect to such proceedings) and each Member
shall have the right to participate, at its sole cost and expense, in any such
meetings or conferences. Notwithstanding anything in this Agreement to the
contrary, the Tax Matters Member shall not enter into any settlement agreement
that is binding upon the other Members with respect to the determination of
Company items at the Company level without the prior written consent of the
other Members. The Tax Matters Member shall use commercially reasonable efforts
to provide tax returns to all Members within 60 days after the end of the
relevant fiscal year if the Managing Member has provided the requisite
information to the Tax Matters Member or the Company’s accountants reasonably in
advance of such date.

Section 8.4 Books and Records. The books and records of the Company shall
reflect all Company transactions and shall be appropriate and adequate for the
Company’s business. The books and records of the Company shall include a record
of each transfer of participating interests of the Company. The Fiscal Year of
the Company for financial reporting and for federal income tax purposes shall be
the calendar year. All books and records of the Company shall be maintained at
any office of the Company or at the Company’s principal place of business in the
United States, and each Member, and any duly authorized representative, shall
have access to them at such office of the Company and the right to inspect and
copy them at reasonable times. The Company’s books of account shall be kept on
an accrual basis or as otherwise provided by the Managing Member and otherwise
in accordance with generally accepted accounting principles, consistently
applied, except that for income tax purposes such books shall be kept in
accordance with applicable tax accounting principles (including the
Regulations).

 

-53-



--------------------------------------------------------------------------------

Section 8.5 Survival. The provisions of this Article VIII shall survive the
termination of the Company (as well as any termination, purchase or redemption
of any Member’s Percentage Interest in the Company for any reason whatsoever),
and shall remain binding on the Members and all former Members for a period of
time necessary to resolve with the appropriate taxing authorities any and all
material matters regarding the taxation of the Company and its Members by reason
of their percentage interests.

ARTICLE IX.

REPRESENTATIONS AND WARRANTIES; COVENANTS

Section 9.1 Representations and Warranties of Members. Each of the Members
hereby represents and warrants to the Company and to each of the other Members,
as of the date hereof that:

(a) If it is a corporation, a limited liability company or limited partnership,
it is duly incorporated or otherwise duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, and if it is a partnership, it is validly constituted and not
dissolved, and, in each case, has the power and lawful authority to own its
assets and properties and to carry on its business as now conducted.

(b) It has the full right, power and authority to enter into, execute and
deliver this Agreement and to perform fully its obligations hereunder. This
Agreement has been fully executed and delivered by such Member and, assuming the
due execution and delivery by the other parties, constitutes the valid and
binding obligation of such Member, enforceable in accordance with its terms,
except as (i) such enforceability may be limited by bankruptcy, reorganization
or moratorium or other similar laws affecting the enforcement of creditors’
rights generally and (ii) the availability of equitable remedies may be limited
by equitable principles of general applicability.

(c) No approval or consent of any governmental authority or of any other Person
is required in connection with the execution and delivery by it of this
Agreement and the consummation and performance by such member of the
transactions contemplated hereunder, except such as have been obtained and are
in full force and effect.

(d) The execution and delivery of this Agreement by it, the consummation of the
transactions contemplated hereunder and the performance by such Member of its
obligations under this Agreement, in accordance with the terms and conditions
hereof, will not conflict with or result in the breach or violation of any of
the terms or conditions of, or constitute (or with notice or lapse of time or
both would constitute) a default under, (i) the certificate of incorporation,
by-laws, certificate of formation, limited liability company agreement or other
constitutive documents of such Member; (ii) any instrument or contract to which
such Member is a party or by or to which it or its assets or properties are

 

-54-



--------------------------------------------------------------------------------

bound or subject; or (iii) any statute or any regulation, order, judgment or
decree of any governmental authority, except, in each case, for such breaches
violations or defaults that would not, individually or in the aggregate,
materially impair the ability of such Member to perform its obligations
hereunder.

(e) It understands that there are substantial risks to an investment in the
Company and it has both the sophistication to be able to fully evaluate the risk
of an investment in the Company and the capacity to protect its own interests in
making such investment. Such Member fully understands and agrees that the
investment in the Company is an illiquid investment.

(f) It is a QIB or an “accredited investor” within the meaning of the 1933 Act
and is able to bear the economic risk of such an investment in the Company for
an indefinite period of time, that it has no need for liquidity of this
investment and it could bear a complete loss of this investment. The Member is
either (i) a “qualified purchaser” within the meaning of the 1940 Act or (ii) if
the Member is an entity formed and is being utilized primarily for the purpose
of making an investment in the Company, each beneficial owner of such Member’s
securities is such a qualified purchaser.

(g) It is acquiring its percentage interests for investment solely for such
Member’s own account and not for distribution, transfer or sale to others in
connection with any distribution or public offering. It understands that,
irrespective of whether or not the Percentage Interests might be deemed
“securities” under applicable laws, the Company is not obligated to register any
percentage interests for resale under the 1933 Act or any applicable state
securities laws.

(h) It specifically understands and agrees that no other Member, has made nor
will make any representation or warranty with respect to the worthiness, terms,
value or any other aspect of the Company, any Percentage Interest or the
Business or Properties and it explicitly disclaims any warranty, express or
implied, with respect to such matters. In addition, such Member specifically
acknowledges, represents and warrants that (i) it is not relying on any other
Member for its own due diligence concerning, or evaluation of, the Company or
any related transaction and (ii) that it is not relying on any other Member with
respect to tax and other economic considerations involved in an investment in
the Company.

(i) No broker, investment banker, financial advisor or other Person is entitled
to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the Company based upon arrangements made by or on
behalf of such Member.

(j) There are no actions, suits or proceedings pending, or to the knowledge of
such Member threatened against such Member or its Affiliates which, if adversely
determined, could materially adversely affect the ability of such Member or its
Affiliates to perform its obligations under this Agreement or materially
adversely affect the Percentage Interest of any other Member.

 

-55-



--------------------------------------------------------------------------------

Section 9.2 ERISA Representation. Each of the Members represents, warrants and
covenants to each other Member and to the Company that no portion of the assets
being used by it to purchase and hold its percentage interests constitute assets
of a plan within the meaning of Section 3(32) of ERISA.

Section 9.3 AML/OFAC Compliance

(a) Each Member hereby represents and warrants to each other Members and to the
Company, as of the date hereof, as follows:

(i) To the best of its knowledge, it is in compliance with all applicable
anti-money laundering and anti-terrorist laws, regulations, rules, executive
orders and government guidance, AML and the OFAC Sanctions Programs, including
the reporting, record-keeping and compliance requirements of the Bank Secrecy
Act, as amended by the USA PATRIOT Act (collectively, the “BSA/Patriot Act”),
and all related applicable Securities and Exchange Commission, self-regulatory
organization or other agency rules and regulations, and has internal policies,
procedures, internal controls and systems in place that are reasonably designed
to ensure such compliance (collectively “AML/OFAC Laws”);

(ii) Neither (1) such Member nor any nor any Affiliate of such Member, nor
(2) to the best of such Member’s knowledge, after conducting reasonable due
diligence, any Person having a direct or indirect beneficial interest in such
Member, nor (3) any person for whom such Member is acting as agent or nominee in
connection with this investment is prohibited pursuant to the OFAC Sanctions
Programs;

(iii) Unless disclosed in writing to the other Members on or before the date
hereof, (1) it is not a Senior Foreign Political Figure, or an Immediate Family
Member or a Close Associate of a Senior Foreign Political Figure, (2) it is not
controlled by a Senior Foreign Political Figure, or an Immediate Family Member
or Close Associate of a Senior Foreign Political Figure, and (3) to the best of
such Member’s knowledge, after conducting reasonable due diligence, none of the
direct or indirect owners of such Member is a Senior Foreign Political Figure,
or an Immediate Family Member or a Close Associate of a Senior Foreign Political
Figure;

(iv) It is not a foreign financial institution or a Person located in a foreign
jurisdiction that has been designated by the U.S. Department of the Treasury as
being subject to any special measures imposed on such financial institutions and
jurisdictions pursuant to Section 311 of the BSA/Patriot Act;

(v) It is not a “foreign shell bank” and it is not being used to provide
services to a “foreign shell bank”, as that term is defined for purposes of
Sections 313 and 319 of the BSA/Patriot Act;

(b) Each Member hereby covenants to the Company and the other Members as
follows:

(i) Such Member will not engage in any activities that contravene federal state
or international regulations, including all applicable AML/OFAC Laws;

 

-56-



--------------------------------------------------------------------------------

(ii) Such Member will ensure that the cash or other assets contributed to the
Company by such Member will not be directly or indirectly derived from
activities that contravene federal, state or international regulations,
including applicable AML/OFAC Laws;

(iii) Such Member will not utilize any funds received by the Company for any
purpose that contravenes federal, state or international regulations, including
applicable AML/OFAC Laws;

(iv) All funds contributed to or received from the Company by such Member will
be wired to or from a bank located in an Approved FATF Country (“Wiring Bank”)
where such Member is a customer of the Wiring Bank;

(v) All transactions, negotiations, discussions and dealings by such Member in
connection with the Company will be in full compliance with all applicable
AML/OFAC Laws;

(vi) Upon receiving a request from the Company or another Member, such Member
shall provide such information as may be reasonably required by the Company or
such other Member to confirm that the representations, warranties and covenants
contained in this Section 9.3(c) continue to be true and to comply with all
applicable anti-money laundering and anti-terrorist laws, regulations and
executive orders;

(vii) Such Member consents to the disclosure to United States regulators and law
enforcement authorities by the Company or any other Member and its Affiliates of
such information about such Member as the Company or such other Member or any of
its Affiliates reasonably deems necessary or appropriate to comply with
applicable anti-money laundering and anti-terrorist laws, regulations and
executive orders;

(viii) As a condition to any Transfer of such Member’s direct or indirect
interest in the Company, the Company and the other Members have the right to
require full compliance with the representations, warranties and covenants
contained in this Section 9.3;

(ix) Such Member will notify the Company and the other Members promptly if there
is any change with respect to any of the representations or warranties (or any
breach of a covenant) contained in this Section 9.3; and

(x) Such Member is a “United States person” for United States federal income tax
purposes.

(c) Each Member hereby acknowledges and agrees that the Company and the other
Members have relied on the truthfulness of (and compliance by such Member with)
each and every provision of this Section 9.3, and that any breach of such
representations, warranties or covenants, including, without limitation, one
that causes a breach or violation of, or a failed condition under, any documents
by which the Company is bound (such as loan documents), is likely to result in
substantial loss for the Company and/or the other Members.

 

-57-



--------------------------------------------------------------------------------

(d) Each Member hereby acknowledges and agrees that if, following its investment
in the Company, the Company or any other Member reasonably believes that such
Member has breached any of its representations, warranties or covenants set
forth in this Section 9.3, or that any action is otherwise required by law or
regulation, the Company and the other Members have the right or may be obligated
to freeze or block such Member’s investment in the Company, to prohibit
additional investments by such Member in the Company, to segregate the assets
constituting such Member’s investment in accordance with applicable AML/OFAC
Laws and regulations, to decline any redemption or transfer requests made by or
on behalf of such Member, to redeem such Member’s investment, and/or to report
any such action to the applicable governmental authorities. Each Member further
acknowledges and agrees that it will have no claim against the Company and/or
any other Member or any of their respective Affiliates for any form of damages
as a result of any of the foregoing actions.

Section 9.4 Survival. The representations and warranties of the Members
contained in this Agreement shall survive the Closing Date.

ARTICLE X.

DISSOLUTION AND TERMINATION OF THE COMPANY

Section 10.1 Dissolution. The Company shall be dissolved and its business wound
up upon the earliest to occur of any one of the following events, unless the
Members vote to continue the life of the Company upon the occurrence of such an
event:

(a) The written determination of Cerberus and Chatham to terminate the Company;

(b) Twenty-four (24) months after the sale, condemnation or other disposition of
all Properties and the receipt of all consideration therefor; or

(c) The entry of a decree of judicial dissolution of the Company pursuant to the
provisions of the Act.

Without limiting the generality of the foregoing, the permitted Transfer of a
Member’s Interest will not result in the dissolution of the Company. Except as
otherwise specifically provided in this Agreement, each Member agrees that,
without the consent of the other Members, no Member may withdraw from, terminate
or cause a voluntary dissolution of the Company, and, in the event that a Member
withdraws from the Company or causes a dissolution of the Company in
contravention of this Agreement, such withdrawal or dissolution shall not reduce
or otherwise affect such Member’s continuing liability for the obligations and
liabilities of the Company.

Section 10.2 Continuation of Interest of Member’s Representative.
Notwithstanding anything contained herein, upon the expulsion, receivership,
dissolution or Bankruptcy of a Member, the personal representative,
trustee-in-bankruptcy, debtor-in-possession, receiver, other representative,
successor, heir or legatee (each a “Representative”) of such Member shall,
subject to the provisions of Section 5.1, immediately succeed to the Percentage
Interest of such Member in the Company. Such Representative shall appoint an
individual (which may be such Representative) who will represent the
Representative’s voting interest, if any (the “Voting Representative”).

 

-58-



--------------------------------------------------------------------------------

Section 10.3 Dissolution, Winding Up and Liquidation.

(a) Upon a dissolution of the Company, the Company shall continue solely for
purposes of winding up its affairs in an orderly manner, liquidating its assets,
and satisfying claims of its creditors. The liquidator of the Company shall take
full account of the Company’s liabilities and property and shall cause the
property or the proceeds from the sale thereof, to the extent sufficient
therefor, to be applied and distributed, to the maximum extent permitted by law,
in the following order:

(i) first, to creditors (including Members who are creditors) in satisfaction of
all of the Company’s debts and other liabilities, including the expenses of the
winding-up, liquidation and dissolution of the Company (whether by payment or
the making of reasonable reserves to provide for payment thereof); and

(ii) second, to the Members in accordance with Section 7.1.

(b) Distributions pursuant to this Section 10.3 shall be made no later than the
end of the Fiscal Year during which the Company is liquidated (or, if later, 90
days after the date on which the Company is liquidated).

Section 10.4 Member Bankruptcy.

(a) Notwithstanding any other provision of this Agreement, the Bankruptcy of a
Member shall not cause the Member to cease to be a member of the Company and
upon the occurrence of such an event, the Company shall continue without
dissolution.

(b) Notwithstanding any other provision of this Agreement, each of the Members
waives any right it might have to agree in writing to dissolve the Company upon
the Bankruptcy of the Members, or the occurrence of an event that causes the
Member to cease to be a member of the Company.

ARTICLE XI.

INDEMNIFICATION AND CONTRIBUTION

Section 11.1 Indemnity by the Company. Subject to the provisions of
Section 11.4, the Company shall indemnify any Person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative by
reason of the fact that such Person is or was a Member, Officer, director,
Managing Member, Hotel Manager, controlling person, employee, legal
representative or agent of the Company, or is or was serving at the request of
the Company as manager, director, Managing Member, Hotel Manager, officer,
partner, member, shareholder, controlling person, employee, legal representative
or agent of another limited liability company, partnership, corporation, joint
venture, trust or other enterprise (an “Indemnified Person”), from

 

-59-



--------------------------------------------------------------------------------

and against any and all claims, actions, suits, proceedings, liabilities,
obligations, losses, damages, judgments, fines, penalties, amounts paid in
settlement, interest, costs and expenses (including reasonable attorney’s and
accountant’s fees, court costs and other out-of-pocket expenses actually and
reasonably incurred in investigating, preparing or defending the foregoing)
(including any such brought by or in the right of the Company) suffered or
incurred by such Indemnified Person while serving in such capacity or that
otherwise in any way relate to or arise out of any action or inaction by such
Indemnified Person or the Company (collectively, “Indemnifiable Losses”), if
such Indemnified Person acted in good faith and in a manner that such
Indemnified Person reasonably believed to be in or not opposed to the best
interests of the Company and not in violation of this Agreement or outside the
scope of such Person’s authority, and, with respect to a criminal action or
proceeding, had no reasonable cause to believe such Person’s conduct was
unlawful; provided, that the Company shall have no obligation to indemnify or
defend hereunder to the extent such action, suit or proceeding arises from
fraud, bad faith, willful misconduct or gross negligence on the part of such
Indemnified Person.

Section 11.2 Exculpation. No Indemnified Person shall be liable to any Member of
the Company for any act or failure to act on behalf of the Company, unless such
act or failure to act resulted from fraud, bad faith, willful misconduct or
gross negligence of the Indemnified Person. Each Indemnified Person may consult
with legal counsel and accountants in respect of the Company’s affairs and shall
be fully protected and justified in any action or inaction which is taken in
accordance with the advice or opinion of such counsel or accountants.

Section 11.3 Expenses. Any indemnification under Section 11.1, as well as the
advance payment of expenses permitted under Section 11.4 shall be made by the
Company to the fullest extent permitted under the Act.

Section 11.4 Advance Payment of Expenses. The expenses of any Member incurred in
defending a civil or criminal action, suit or proceeding may be paid by the
Company as they are incurred and in advance of the final disposition of the
action, suit or proceeding, upon receipt of an undertaking by or on behalf of
such Member (in form and substance, from an indemnitor, reasonably satisfactory
to all of the Initial Members), to repay the amount if it is ultimately
determined by a court of competent jurisdiction that such Member is not entitled
to be indemnified by the Company. The provisions of this Section 11.4 do not
affect and shall not be deemed exclusive of any other rights, including,
without, limitation, any rights to indemnification or advancement of expenses to
which any such Indemnified Person other than the Members may be entitled under
any contract, pursuant to approval of the Members, or otherwise by law.

Section 11.5 Beneficiaries. The indemnification and advancement of expenses
authorized in or ordered by a court pursuant to this Article XI continues for a
Person who has ceased to be a Member, officer, employee or agent and inures to
the benefit of the heirs, executors and administrators of such Person.

Section 11.6 Indemnification Procedure for Third Party and Other Claims. The
Company shall have the right, but not the obligation, exercisable by written
notice to the Indemnified Person seeking such indemnification hereunder promptly
but in any event no later than 30 days after receipt of written notice from the
Indemnified Person of the commencement

 

-60-



--------------------------------------------------------------------------------

of or assertion of any claim, action, suit or proceeding by a third party in
respect of which indemnity may be sought hereunder (a “Third Party Claim”), to
assume the defense and control the settlement of such Third Party Claim that
(a) involves (and continues to involve) solely money damages or (b) involves
(and continues to involve) claims for both money damages and equitable relief
against the Indemnified Party that cannot be severed, where the claims for money
damages are the primary claims asserted by the third party and the claims for
equitable relief are incidental to the claims for money damages. The Indemnified
Person shall have the right to assume the defense and control the settlement of
any Third Party Claim (i) not described in clauses (a) or (b) of the preceding
sentence or (ii) described in clauses (a) or (b) of the preceding sentence whose
defense and control of settlement has not been promptly assumed by the Company.
The Company or the Indemnified Person, as the case may be, shall have the right
to participate in (but not control), at its own expense, the defense of any
Third Party Claim that the other is defending, as provided in this Agreement.
The Company, if it has assumed the defense of any Third Party Claim as provided
in this Agreement, shall not consent to a settlement of, or the entry of any
judgment arising from, any such Third Party Claim without the Indemnified
Person’s prior written consent (which consent shall not be unreasonably
withheld). The Company shall not, without the Indemnified Person’s prior written
consent, enter into any compromise or settlement which (A) commits the
Indemnified Person to take, or to forbear to take, any action or (B) does not
provide for a complete release by such Third Party of the Indemnified Person.
The Indemnified Person shall have the sole and exclusive right to settle any
Third Party Claim, on such terms and conditions as it deems reasonably
appropriate, to the extent such Third Party Claim involves equitable or other
non-monetary relief against the Indemnified Person, and shall have the right to
settle any Third Party Claim involving money damages for which the Company has
not assumed the defense pursuant to this Section 11.6 with the written consent
of the Indemnifying Party, which consent shall not be unreasonably withheld or
delayed.

Section 11.7 Other Claims. In the event an Indemnified Person shall claim a
right to payment pursuant to this Agreement for other than a Third Party Claim,
such Indemnified Person shall send written notice of such claim to the
Indemnifying Party. Such notice shall specify the basis for such claim. As
promptly as possible after the Indemnified Person has given such notice, the
Indemnified Person and the Company shall attempt to resolve such claim by mutual
agreement before resorting to other legal means to resolve such claim.

Section 11.8 Limitation on Damages. Notwithstanding anything contained in this
Agreement to the contrary, no party shall be liable to the other party for any
indirect, special, punitive, exemplary or consequential loss or damage
(including any loss of revenue or profit) arising out of this Agreement
including, without limitation, in respect of any breach by any Member of this
Agreement; provided, that the foregoing shall not be construed to preclude
recovery by the Indemnified Person in respect of Indemnifiable Losses directly
incurred from Third Party Claims. Any Indemnified Person shall take commercially
reasonable actions to mitigate his, her, its or their damages. The obligation of
the Company to indemnify any Indemnified Person with respect to any
Indemnifiable Losses hereunder resulting from any action, suit or proceeding
shall not exceed the value of the Business and the Properties.

 

-61-



--------------------------------------------------------------------------------

ARTICLE XII.

MISCELLANEOUS PROVISIONS

Section 12.1 Entire Agreement. This Agreement, the Ink I LLC Agreement, the Ink
III LLC Agreement, the Ink IV LLC Agreement, the Ink V LLC Agreement, the Ink VI
LLC Agreement, the Ink VII LLC Agreement, and the Certificate of Formation
constitute the complete and exclusive statement of the agreement among the
Members with respect to the subject matter contained herein and therein. This
Agreement, the Ink I LLC Agreement, the Ink III LLC Agreement, the Ink IV LLC
Agreement, the Ink V LLC Agreement, the Ink VI LLC Agreement, the Ink VII LLC
Agreement, and the Certificate of Formation replace and supersede all prior
agreements by and among the Members with respect to the subject matter contained
herein and therein.

Section 12.2 Amendments. This Agreement may be amended only by the unanimous
written consent of the Initial Members.

Section 12.3 Applicable Law; Venue.

(a) The Certificate of Formation and this Agreement shall be governed
exclusively by their respective terms and the laws of the State of Delaware,
without regard to the conflicts of laws principles thereof.

(b) Any legal action or proceeding with respect to this Agreement and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of New York or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Agreement, each
Member hereby accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and the
appellate courts thereof. Each Member irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to such party at the address for notices set forth herein. Each Member
hereby irrevocably waives any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Agreement brought in the courts referred to above
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

Section 12.4 Enforcement. In the event of an action, suit or proceeding
initiated by one Member against another Member or the Company involving the
enforcement of its rights hereunder, the prevailing party shall be entitled to
indemnification from the other party of reasonable attorneys’ fees and expenses
incurred in enforcing its rights in such action, suit or proceeding in
accordance with this Section.

Section 12.5 Headings. The headings in this Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provisions contained
herein.

 

-62-



--------------------------------------------------------------------------------

Section 12.6 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be deemed invalid, illegal or
unenforceable to any extent, the remainder of this Agreement and the application
thereof shall not be affected and shall be enforceable to the fullest extent
permitted by law.

Section 12.7 Counterparts. This Agreement may be executed in several
counterparts with the same effect as if the parties executing the several
counterparts had all executed one counterpart.

Section 12.8 Filings. Following the execution and delivery of this Agreement,
representatives of the Company, shall promptly prepare any documents required to
be filed and recorded under the Act, and such representatives shall promptly
cause each such document to be filed and recorded in accordance with the Act
and, to the extent required by local law, to be filed and recorded or notice
thereof to be published in the appropriate place in each jurisdiction in which
the Company may hereafter establish a place of business. Such representatives,
under shall also promptly cause to be filed, recorded and published such
statements of fictitious business name and any other notices, certificates,
statements or other instruments required by any provision of any applicable law
of the United States or any state or other jurisdiction which governs the
conduct of its business from time to time.

Section 12.9 Additional Documents. Each Member agrees to perform all further
acts and to execute, acknowledge and deliver any documents that may be
reasonably necessary to carry out the provisions of this Agreement.

Section 12.10 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile) and shall be effective
and deemed delivered or given, as the case may be, (a) if given by facsimile,
when transmitted and the appropriate confirmation is received from the machine
transmitting such facsimile, and followed by hard copy via overnight mail or
reputable overnight courier for receipt the next Business Day, (b) if given by
reputable overnight courier, on the next Business Day, (c) by hand delivery,
when delivered or (d) if mailed, on the second Business following the day on
which sent by first class mail:

If to Cerberus, addressed as follows:

c/o Cerberus Real Estate Capital Management, LLC

299 Park Avenue, 22nd Floor

New York, NY 10022

Attention: Tom Wagner

Facsimile number: (646) 885-3391

With a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Stuart D. Freedman, Esq.

Facsimile number: (212) 593-5955

 

-63-



--------------------------------------------------------------------------------

If to Chatham, addressed as follows:

c/o Chatham Realty Trust

50 Cocoanut Row, Suite 200

Palm Beach, FL 33480

Attention: Jeffrey Fisher

Facsimile number: (561) 835-4125

With a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Scott K. Charles, Esq.

                 Robin Panovka, Esq.

Facsimile number: (212) 403-2000

If to any other Member, at the addresses or facsimile numbers set forth on the
signature page to this Agreement or such other addresses or facsimile numbers as
such Member may hereafter specify to the Managing Member, who shall so notify
the other Members.

Section 12.11 Waiver of Right to Partition and Bill of Accounting. To the
fullest extent permitted by applicable law, each Member covenants that it will
not, and hereby waives any right to, file a bill for partnership accounting.
Each Member irrevocably waives any right that it may have to maintain any action
for dissolution of the Company (unless the Company is dissolved pursuant to
Section 10.1).

Section 12.12 Confidentiality; Press Releases. Each Member shall keep
confidential all information of a confidential nature obtained pursuant to this
Agreement, except that a Member shall be entitled to disclose such confidential
information to (a) its advisors, agents, employees, trustees, lenders,
franchisors, consultants, lawyers, accountants and other service providers as
reasonably necessary in the furtherance of such Member’s bona fide interests, as
otherwise required by law or judicial process and to comply with reporting
requirements, and to potential transferees of its percentage interests provided
that such potential transferees enter into customary confidentiality agreements,
with the Company expressly stated therein to be a third party beneficiary
thereof, (b) its investors provided that such investors are subject to
confidentiality obligations, and (c) the extent required to comply with
applicable reporting requirements under the Federal securities laws.
Notwithstanding anything in this Agreement to the contrary, to comply with
Regulations 1.6011-4(b)(3)(i), each Member (and any employee, representative or
other agent of such Member) may disclose to any and all persons, without
limitation of any kind, the U.S. federal income tax treatment and tax structure
of the Company or any transactions undertaken by the Company, it being
understood and agreed, for this purpose, (a) the name of, or any other
identifying information regarding (i) the Company or any existing or future
Member (or any affiliate thereof) in the Company, or (ii) any investment or
transaction entered into by the Company; and (b) any performance information
relating to the Company, does not constitute such tax treatment or tax structure
information. No Member shall publicly make any public announcements regarding
this Agreement or the Company or its

 

-64-



--------------------------------------------------------------------------------

business; provided, however, each Initial Member may consult with and obtain the
approval of the other Initial Members before issuing a press release or other
public announcement with respect to this Agreement and may issue a press release
or make a public announcement following such consultation and approval.

Section 12.13 Uniform Commercial Code. Each limited liability company interest
in the Company shall constitute a “security” within the meaning of, and governed
by, (i) Article 8 of the Uniform Commercial Code (including Section 8 102(a)(15)
thereof) as in effect from time to time in the State of Delaware, and (ii) the
Uniform Commercial Code of any other applicable jurisdiction that now or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995.

Section 12.14 Binding Agreement. Notwithstanding any other provision of this
Agreement, the Members agree that this Agreement constitutes a legal, valid and
binding agreement of the Members, and is enforceable against the Members by the
Company in accordance with its terms.

Section 12.15 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.

Section 12.16 DISCLOSURES. THE INTERESTS OFFERED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND SUCH LAWS. THE INTERESTS ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED UNDER THE 1933 ACT AND SUCH LAWS PURSUANT TO
EXEMPTION FROM REGISTRATION THEREUNDER. THERE WILL NOT BE ANY PUBLIC MARKET FOR
THE INTERESTS. IN ADDITION, THE TERMS OF THIS AGREEMENT RESTRICT THE
TRANSFERABILITY OF INTERESTS.

 

-65-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first above written.

 

MEMBERS: CRE-INK MEMBER II INC. By:  

 

  Name:   Title: CHATHAM TRS HOLDING INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

MEMBERS

 

MEMBER’S NAME    INITIAL CAPITAL
CONTRIBUTION AMOUNT      PERCENTAGE
INTEREST  

CRE-Ink Member II, Inc.

   $ [    ]         89.7 % 

Chatham TRS Holding Inc.

   $ [    ]         10.3 % 

TOTAL

   $ [    ]         100.0 % 



--------------------------------------------------------------------------------

EXHIBIT A

Hotel Management Agreement

[On file with the Company]



--------------------------------------------------------------------------------

EXHIBIT B

The Amended Bid

[On file with the Company]



--------------------------------------------------------------------------------

EXHIBIT C

Contribution Agreement

[See attached]



--------------------------------------------------------------------------------

EXHIBIT D

Operating Budget

[See attached]



--------------------------------------------------------------------------------

ANNEX A

Properties

Marriott Properties

 

Fort Wayne, IN Residence Inn by Marriott

Hilton Properties

 

Albany, NY Hampton Inn by Hilton

Germantown, MD Hampton Inn by Hilton

Valencia, CA Embassy Suites by Hilton

Westchester, IL Hampton Inn by Hilton

Woburn, MA Hampton Inn by Hilton

Unaffiliated Properties

 

107 Merrimac Street, Boston, MA 02114

1600 East Grand River Avenue, East Lansing, MI 48823

2701 East Beltline Avenue SE, Grand Rapids, MI 49546

3553 Founders Road, Indianapolis, IN 46268

222 East 22nd Street, Lombard, IL 60148

1300 E. Higgins Road, Schaumburg, IL 60173

2600 Livernois Road, Troy, MI 48083